               Case 18-10601-MFW                 Doc 2281         Filed 04/09/19          Page 1 of 67



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
In re:                                                          : Chapter 11
                                                                :
The Weinstein Company Holdings LLC, et al.,1                    : Case No. 18-10601 (MFW)
                                                                :
                  Debtors.                                      : (Jointly Administered)
                                                                :
-------------------------------------------------------------- x
               NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                  FOR HEARING ON APRIL 10, 2019 AT 10:30 A.M. (ET)3

I.        WITHDRAWN MATTER:

          1.       Motion of Opus Bank for Order Granting Relief from the Automatic Stay for
                   Cause [Docket No. 1967 – filed January 10, 2019]

                   Objection / Response Deadline:                 January 24, 2019 at 4:00 p.m. (ET);
                                                                  extended to March 5, 2019 at 4:00 p.m.
                                                                  (ET); extended to March 27, 2019 at 4:00
                                                                  p.m. (ET)

                   Objections / Responses Received:               None.

                   Related Documents:

                   i.       Amended Notice of Hearing [Docket No. 2018 – filed January 24, 2019]

                   ii.      Amended Notice of Hearing [Docket No. 2175 – filed March 11, 2019]

                   iii.     Notice of Withdrawal of Motion of Opus Bank for Order Granting Relief
                            from the Automatic Stay for Cause [Docket No. 2211 – filed March 22,
                            2019]


1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013.
Due to the large number of Debtors in these cases, which are being jointly administered for procedural purposes only, a
complete list of the Debtors and the last four digits of their federal tax identification numbers are not provided herein. A
complete list of this information may be obtained on the website of the Debtors’ noticing and claims agent at
http://dm.epiq11.com/twc.
2
    Amended items noted in bold.
3
 The hearing will be held before The Honorable Mary F. Walrath at the United States Bankruptcy Court for the District of
Delaware, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801. Any person who wishes to
appear telephonically at the April 10, 2019 hearing must contact COURTCALL, LLC at 866-582-6878 prior to 12:00
noon (ET) on Tuesday, April 9, 2019 to register his/her telephonic appearance in accordance with the Instructions for
Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



RLF1 21079576v.1
               Case 18-10601-MFW          Doc 2281     Filed 04/09/19    Page 2 of 67



                   Status: This matter has been withdrawn.

II.      CONTINUED MATTERS:

         2.        Debtors’ Motion for Entry of Orders (I)(A) Approving Bidding Procedures for
                   Sale of Substantially All of the Debtors’ Assets, (B) Approving Stalking Horse
                   Bid Protections, (C) Scheduling Auction for, and Hearing to Approve, Sale of
                   Substantially All of the Debtors’ Assets, (D) Approving Form and Manner of
                   Notices of Sale, Auction and Sale Hearing, (E) Approving Assumption and
                   Assignment Procedures and (F) Granting Related Relief and (II)(A) Approving
                   Sale of Substantially All of the Debtors’ Assets Free and Clear of All Liens,
                   Claims, Interests and Encumbrances, (B) Approving Assumption and Assignment
                   of Executory Contracts and Unexpired Leases and (C) Granting Related Relief
                   [Docket No. 8 - filed March 20, 2018]

                   Cure Objections, Assumption and Assignment Objections, and Other Related
                         Objections / Response Deadline:

                          Notice at Docket No. 216: April 30, 2018 at 4:00 p.m. (ET); extended
                          until May 3, 2018 at 4:00 p.m. (ET) for Nu Image, Inc., Sony,
                          Bunim/Murray Productions, Universal Music Enterprises, a division of
                          UMG Recordings, Inc., Universal Music Corp., Songs of Universal, Inc.,
                          Universal Tunes, a division of Songs of Universal Inc., Capitol Christian
                          Music Group, and CMG Publishing, Interscope Records, a division of
                          UMG Recordings, Inc., and any other Universal Music entity, Angry
                          Blonde Productions, Inc., Shady Records, Inc., Shroom Shady Music,
                          LLC, and Marshall B. Mathers (entities as part of a transaction with
                          Interscope Records, a Universal entity)

                          Notice at Docket No. 282: May 3, 2018 at 4:00 p.m. (ET); extended until
                          May 7, 2018 at 4:00 p.m. (ET) for A&E Television Networks, LLC (and
                          its related entities, including Lifetime Entertainment Services)

                          Notice at Docket No. 482: May 7, 2018 at 4:00 p.m. (ET); extended until
                          May 15, 2018 at 4:00 p.m. (ET) for Saving Santa The Movie, Ltd. and
                          until May 16, 2018 at 4:00 p.m. (ET) for Jeff Abbott

                   Cure Objections, Assumption and Assignment Objections, and Other Related
                         Objections Received: See Exhibit A attached hereto.

                   Cure Objections, Assumption and Assignment Objections, and Other Related
                   Objections Received That Are Scheduled to Be Heard:

                   A.     Objection of Interested Party Studiocanal S.A.S. to Assumption and
                          Assignment of Executory Contract, and Reservation of Rights [Docket
                          No. 1814 – filed December 4, 2018]



                                                   2
RLF1 21079576v.1
               Case 18-10601-MFW          Doc 2281      Filed 04/09/19       Page 3 of 67



                   B.     [Redacted] Declaration of Ron Halpern in Support of Objection of
                          Interested Parties Studiocanal S.A.S. to Assumption and Assignment of
                          Executory Contracts, and Reservation of Rights [Docket No. 1815 - filed
                          December 4, 2018]

                   C.     [SEALED] ‘Exhibit A’ to Declaration of Ron Halpern in Support of
                          Objection of Interested Parties Studiocanal S.A.S. to Assumption and
                          Assignment of Executory Contracts, and Reservation of Rights [Docket
                          No. 1816 - filed December 4, 2018]

                   D.     Supplemental Objection of Interested Party Studiocanal S.A.S. to
                          Assumption and Assignment of Executory Contract, and Reservation of
                          Rights [Docket No. 2205 – filed March 20, 2019]

                   E.     Declaration Of Kathy A. Jorrie In Support Of Supplemental Objection of
                          Interested Parties Studiocanal S.A.S. to Assumption and Assignment of
                          Executory Contracts, And Reservation of Rights [Docket No. 2206 – filed
                          March 20, 2019]

                   F.     Supplemental Declaration of Ron Halpern In Support of Supplemental
                          Objection of Interested Parties Studiocanal S.A.S. To Assumption And
                          Assignment of Executory Contracts, And Reservation of Rights [Docket
                          No. 2207 – filed March 20, 2019]

                   Related Documents:

                   i.     Notice of Second Supplemental Potential Assumption and Assignment of
                          Executory Contracts or Unexpired Leases and Cure Amounts [Docket No.
                          482 - filed April 27, 2018]

                   ii.    Order (I) Authorizing the Sale of All or Substantially All of the Debtors’
                          Assets Free and Clear of All Liens, Claims, Interests, Encumbrances and
                          Other Interests, (II) Authorizing the Assumption and Assignment of
                          Certain Executory Contracts and Unexpired Leases in Connection
                          Therewith, and (III) Granting Related Relief [Docket No. 846 - entered
                          May 9, 2018]

                   iii.   Notice of Filing of Final List of Potentially Assume Contracts and Leases
                          [Docket No. 860 - filed May 10, 2018]

                   iv.    Order Approving Amendment to Asset Purchase Agreement Entered Into
                          By and Between the Debtors and Lantern Entertainment LLC [Docket No.
                          1220 - entered July 11, 2018] 4



4
 On March 19, 2019, Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) filed the Notice of Legal
Name Change [Docket No. 2201] identifying that Lantern Entertainment LLC (“Lantern”) changed its name with

                                                    3
RLF1 21079576v.1
               Case 18-10601-MFW           Doc 2281       Filed 04/09/19      Page 4 of 67



                   v.      Notice of Filing of List of Assumed Contracts Pursuant to Sale Order
                           [Docket No. 1457 - filed September 5, 2018]

                   vi.     Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                           Sale Order [Docket No. 846] [Docket No. 1512 – filed September 20,
                           2018]

                   vii.    Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                           Sale Order [Docket No. 1665 - filed November 5, 2018]

                   viii.   Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                           Sale Order [Docket No. 1695 - filed November 8, 2018]

                   ix      Order Pursuant to Bankruptcy Code Section 107(b), Bankruptcy Rule
                           9018 and Local Rule 9018-1(b) Authorizing Interested Party Studiocanal
                           S.A.S. to File Under Seal Declaration of Ron Halpern in Support of
                           Objection of Interested Party Studiocanal S.A.S. to Assumption and
                           Assignment of Executory Contracts, and Reservation of Rights [Docket
                           No. 1943 - entered January 7, 2019]

                   x.      Omnibus Reply of Lantern Entertainment LLC to Objections to
                           Assumption and Assignment of Distribution Agreements Filed by (A) Sun
                           Distribution Group S.A. and (B) Studiocanal S.A.S. [Docket No. 2118 -
                           filed February 21, 2019]

                   Status: The Debtors understand that Studiocanal S.A.S. and Spyglass Media
                           Group, LLC (f/k/a Lantern Entertainment LLC) have agreed to continue
                           the hearing on this matter to May 23, 2019 at 10:30 a.m., with any such
                           further adjournment to be agreed upon by the parties, as it relates to the
                           issues raised by Studiocanal S.A.S. The status of the remaining
                           outstanding cure objections, assumption and assignment objections, and
                           other related objections received is noted on Exhibit A attached hereto.

         3.        Debtors’ Statement Regarding Contracts to Be Transferred Pursuant to the Asset
                   Purchase Agreement with Lantern Entertainment LLC [Docket No. 1003 - filed
                   June 8, 2018]

                   Objection / Response Deadline:          June 18, 2018 at 4:00 p.m. (ET); extended
                   for certain of the parties listed on Exhibit B attached hereto.

                   Objections / Responses Received:       See Exhibit B attached hereto.

                   Related Documents: None at this time.




the Secretary of State for the State of Delaware to Spyglass Media Group, LLC. References to Lantern are now
references to Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC).

                                                     4
RLF1 21079576v.1
               Case 18-10601-MFW          Doc 2281     Filed 04/09/19     Page 5 of 67



                   Status: The status of the outstanding objections received is noted on Exhibit B
                           attached hereto.

         4.        Notice of Filing of List of Assumed Contracts Pursuant to Sale Order [Docket No.
                   1457 - filed September 5, 2018]

                   Objection / Response Deadline:       September 17, 2018 at 4:00 p.m. (ET);
                   extended by agreement for Portfolio Funding Company LLC I to April 22, 2019
                   at 5:00 p.m. (PT)/8:00 p.m. (ET) with respect to the Notices at Docket Nos. 1457,
                   1512, 1665 and 1695.

                   Objections / Responses Received:    See Exhibit C attached hereto.

                   Related Documents:

                   i.     Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 846] [Docket No. 1512 – filed September 20,
                          2018]

                   ii.    Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 1665 - filed November 5, 2018]

                   iii.   Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 1695 - filed November 8, 2018]

                   iv.    Omnibus Objection of Lantern Entertainment LLC to (I) Supplemental
                          Objection and Joint Motion of SLP Contract Counterparties to Clarify Sale
                          Order; (II) Motion of Executory Contract Counterparties for Order
                          Confirming That Counterparties’ Agreements Have Been Designated by
                          Lantern for Assumption and Assignment; and (III) The Official
                          Committee of Unsecured Creditors’ (I) Objection to Supplemental Notice
                          of Filing of List of Assumed Contracts Pursuant to Sale Order and
                          (B) Joinder to the Motion of Executory Contract Counterparties for Order
                          Confirming That Counterparties’ Agreements Have Been Designated By
                          Lantern for Assumption and Assignment [Docket No. 1939/Adv. Case No.
                          18-50924 (MFW) Docket No. 25 - filed January 7, 2019]

                   v.     Declaration of Irwin Reiter in Support of Omnibus Objection of Lantern
                          Entertainment LLC to (I) Supplemental Objection and Joint Motion of
                          SLP Contract Counterparties to Clarify Sale Order; (II) Motion of
                          Executory Contract Counterparties for Order Confirming That
                          Counterparties’ Agreements Have Been Designated by Lantern for
                          Assumption and Assignment; and (III) The Official Committee of
                          Unsecured Creditors’ (I) Objection to Supplemental Notice of Filing of
                          List of Assumed Contracts Pursuant to Sale Order and (B) Joinder to the
                          Motion of Executory Contract Counterparties for Order Confirming That
                          Counterparties’ Agreements Have Been Designated By Lantern for


                                                   5
RLF1 21079576v.1
               Case 18-10601-MFW          Doc 2281      Filed 04/09/19    Page 6 of 67



                          Assumption and Assignment [Docket No. 1940/Adv. Case No. 18-50924
                          (MFW) Docket No. 26 - filed January 7, 2019]

                   vi.    [SEALED] Omnibus Objection of Lantern Entertainment LLC to
                          (I) Supplemental Objection and Joint Motion of SLP Contract
                          Counterparties to Clarify Sale Order; (II) Motion of Executory Contract
                          Counterparties for Order Confirming That Counterparties’ Agreements
                          Have Been Designated by Lantern for Assumption and Assignment; and
                          (III) The Official Committee of Unsecured Creditors’ (I) Objection to
                          Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order and (B) Joinder to the Motion of Executory Contract
                          Counterparties for Order Confirming That Counterparties’ Agreements
                          Have Been Designated By Lantern for Assumption and Assignment
                          [Docket No. 1944/Adv. Case No. 18-50924 (MFW) Docket No. 28 - filed
                          January 7, 2019]

                   vii.   [SEALED] Declaration of Irwin Reiter in Support of Omnibus Objection
                          of Lantern Entertainment LLC to (I) Supplemental Objection and Joint
                          Motion of SLP Contract Counterparties to Clarify Sale Order; (II) Motion
                          of Executory Contract Counterparties for Order Confirming That
                          Counterparties’ Agreements Have Been Designated by Lantern for
                          Assumption and Assignment; and (III) The Official Committee of
                          Unsecured Creditors’ (I) Objection to Supplemental Notice of Filing of
                          List of Assumed Contracts Pursuant to Sale Order and (B) Joinder to the
                          Motion of Executory Contract Counterparties for Order Confirming That
                          Counterparties’ Agreements Have Been Designated By Lantern for
                          Assumption and Assignment [Docket No. 1945/Adv. Case No. 18-50924
                          (MFW) Docket No. 29 - filed January 7, 2019]

                   ix.    Omnibus Reply of Lantern Entertainment LLC to Objections to
                          Assumption and Assignment of Distribution Agreements Filed by (A) Sun
                          Distribution Group S.A. and (B) Studiocanal S.A.S. [Docket No. 2118 –
                          filed February 21, 2019]

                   Status: The Debtors understand that Studiocanal S.A.S. and Spyglass Media
                           Group, LLC (f/k/a Lantern Entertainment LLC) have agreed to continue
                           the hearing on this matter to May 23, 2019 at 10:30 a.m., with any such
                           further adjournment to be agreed upon by the parties, as it relates to the
                           issues raised by Studiocanal S.A.S. The status of the remaining
                           outstanding objections received is noted on Exhibit C attached hereto.

         5.        Motion of Lantern Entertainment LLC to File Under Seal Distribution
                   Agreements Referenced in the Omnibus Reply of Lantern Entertainment LLC to
                   Objections to Assumption and Assignment of Distribution Agreements Filed by
                   (A) Sun Distribution Group S.A. and (B) Studiocanal S.A.S. [Docket No. 2120 -
                   filed February 21, 2019]



                                                   6
RLF1 21079576v.1
               Case 18-10601-MFW           Doc 2281      Filed 04/09/19     Page 7 of 67



                   Objections / Responses Received:      None to date.

                   Related Documents: None to date.

                   Status: The Debtors understand that Studiocanal S.A.S. and Spyglass Media
                           Group, LLC (f/k/a Lantern Entertainment LLC) have agreed to continue
                           the hearing on this matter to May 23, 2019 at 10:30 a.m., with any such
                           further adjournment to be agreed upon by the parties.

III.     MATTERS GOING FORWARD:

         6.        Redrover Co. Ltd.’s Motion for Entry of an Order Compelling Rejection of
                   Executory Contracts and Requiring Turnover of Funds in Trust [Docket No. 2177
                   – filed March 11, 2019]

                   Objection / Response Deadline:       April 1, 2019 at 4:00 p.m. (ET); extended by
                   agreement for the Debtors to April 8, 2019 at 12:00 p.m. (ET) with respect to the
                   rejection related issues; extended by agreement for the Debtors and the Official
                   Committee of Unsecured Creditors to a date to be determined with respect to the
                   turnover related issues.

                   Objections / Responses Received:

                   A.     Limited Objection of Warner Bros. Entertainment Inc. to Motion of
                          Redrover Co. Ltd.’s Motion for Order Compelling Rejection of Executory
                          Contracts [Docket No. 2248 – filed April 1, 2019]

                   Related Documents:

                   i.     Certification of Counsel Regarding Proposed Order Compelling
                          Rejection of Executory Contracts and Granting Certain Related
                          Relief [Docket No. 2280 – filed April 9, 2019]

                   Status: The Debtors and Redrover Co. Ltd have resolved this matter solely as it
                           relates to rejection issues, and on April 9, 2019, Redrover Co. Ltd.
                           submitted a revised order with respect to the rejection issues under
                           certification of counsel. The Debtors further understand that the balance
                           of the unresolved matters between the Debtors and Redrover Co. Ltd.
                           related to the turnover issues will be continued to a date to be determined.
                           Accordingly, a hearing on this matter is required only to the extent
                           that the Court has any questions.

         7.        Motion of Bayard P.A. for Leave to Withdraw as Counsel to Harvey Weinstein
                   [Docket No. 2192 – filed March 15, 2019]

                   Objection / Response Deadline:        March 29, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:      None to date.

                                                    7
RLF1 21079576v.1
               Case 18-10601-MFW           Doc 2281     Filed 04/09/19   Page 8 of 67



                   Related Documents: None to date.

                   Status: The hearing on this matter will go forward.

         8.        Motion to Limit Service of Notice with Respect to Motion of Former Principal
                   and Director Harvey Weinstein for Entry of an Order Modifying the Automatic
                   Stay, to the Extent Applicable, to Authorize the Advancement and Payment of
                   Costs and Fees Under Directors and Officers Insurance Policy [Docket No. 2246
                   – filed April 1, 2019]

                   Objections / Responses Received:     None to date.

                   Related Documents:

                   i.     Notice of Hearing on Motion to Limit Service of Notice with Respect to
                          Motion of Former Principal and Director Harvey Weinstein for Entry of
                          an Order Modifying the Automatic Stay, to the Extent Applicable, to
                          Authorize the Advancement and Payment of Costs and Fees Under
                          Directors and Officers Insurance Policy [Docket No. 2255 – filed April 2,
                          2019

                   Status: The hearing on this matter will go forward.




                                                    8
RLF1 21079576v.1
               Case 18-10601-MFW    Doc 2281     Filed 04/09/19    Page 9 of 67



Dated: April 9, 2019
       Wilmington, Delaware
                                   /s/ David T. Queroli
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Mark D. Collins (No. 2981)
                                   Paul N. Heath (No. 3704)
                                   Zachary I. Shapiro (No. 5103)
                                   Brett M. Haywood (No. 6166)
                                   David T. Queroli (No. 6318)
                                   One Rodney Square
                                   920 North King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   Facsimile: (302) 651-7701

                                   - and -

                                   CRAVATH, SWAINE & MOORE LLP
                                   Paul H. Zumbro (admitted pro hac vice)
                                   George E. Zobitz (admitted pro hac vice)
                                   Karin A. DeMasi (admitted pro hac vice)
                                   Worldwide Plaza
                                   825 Eighth Avenue
                                   New York, New York 10019
                                   Telephone: (212) 474-1000
                                   Facsimile: (212) 474-3700

                                   Attorneys for the Debtors and Debtors in Possession




                                             9
RLF1 21079576v.1
                                    Case 18-10601-MFW            Doc 2281        Filed 04/09/19       Page 10 of 67



                     Exhibit A - Cure Objections, Assumption and Assignment Objections, and Other Related Objections1

Tab                 Respondent                                                                           Status

     A.             Timur Bekmambetov, Bazelevs U.S., Inc., Tengri, Inc., and Mirsand The hearing on this matter has been
                    Limited [Docket No. 454 - filed April 26, 2018] [Supplemental Objection at continued to May 23, 2019 at 10:30 a.m.
                    Docket No. 666 - filed May 2, 2018]                                        (ET).

     B.             Beta Film GmbH [Docket No. 501 - filed April 27, 2018]                      The hearing on this matter has been
                                                                                                continued to May 23, 2019 at 10:30 a.m.
                                                                                                (ET).
     C.             Viacom International Inc. [Docket No. 511 - filed April 30, 2018]           The hearing on this matter has been
                                                                                                continued to May 23, 2019 at 10:30 a.m.
                                                                                                (ET).
     D.             Cross City Films Ltd. [Docket No. 522 - filed April 30, 2018]               On October 18, 2018, the Court entered an
                                                                                                order [Docket No. 1615] approving a
                                                                                                stipulation regarding this matter.
                                                                                                Accordingly, certain portions of this matter
                                                                                                are moot. The unresolved portions of this
                                                                                                matter have been continued to May 23, 2019
                                                                                                at 10:30 a.m. (ET).
     E.             Black Bear Pictures [Docket No. 527 - filed April 30, 2018] [Declaration at The hearing on this matter has been
                    Docket No. 530 - April 30, 2018]                                            continued to May 23, 2019 at 10:30 a.m.
                                                                                                (ET).
     F.             The Bully Project, LLC and Lee Hirsch [Docket No. 532 - filed April 30, The hearing on this matter has been
                    2018]                                                                       continued to May 23, 2019 at 10:30 a.m.
                                                                                                (ET).




 1
  Certain items from Exhibits A-C have been removed. Items removed from Exhibits A-C were either resolved, mooted or withdrawn, as applicable. A blackline
 comparing the previous form of Exhibits A-C against the current form of Exhibits A-C is attached as Exhibit D.


 RLF1 21079746v.1
                                    Case 18-10601-MFW         Doc 2281      Filed 04/09/19   Page 11 of 67



Tab                 Respondent                                                                    Status

  G.                Studiocanal S.A.S. (“Studiocanal”), Gaumont S.A. (“Gaumont”), Wild     The Court entered orders approving a
                    Bunch, S.A. (“Wild Bunch”), Delta Last Legion Ltd., Quinta             stipulation attached thereto resolving certain
                    Communications S.A., and Orange Studio (Formerly Studio 37) (“Orange   portions of this matter at Docket Nos. 1607,
                    Studio”) [Docket No. 533 - filed April 30, 2018] [Docket No. 597 - filed
                                                                                           1670, 1676 and 1677 for Studiocanal,
                    April 30, 2018] [Declarations at Docket Nos. 618, 620, 621, 669, 670, 673 -
                                                                                           Gaumont, Wild Bunch and Orange Studio,
                    filed April 30, 2018 and May 2, 2018] [Supplemental Objection at Docketrespectively. The unresolved portions of this
                    No. 818 - filed May 7, 2018] [Supplemental Objection at Docket No. 2205matter relating to Studiocanal have been
                    – filed March 20, 2019] [Supplemental Declarations at Docket Nos. 2206 continued to May 23, 2019 at 10:30 a.m.
                    and 2207 – filed March 20, 2019]                                       (ET), and any further adjournment will be
                                                                                           agreed upon by Studiocanal and Spyglass
                                                                                           Media Group, LLC (f/k/a Lantern
                                                                                           Entertainment LLC).
  H.                Jennifer Lawrence and Floffin, Inc. Concerning the Film Silver Linings The objection is being held in abeyance
                    Playbook [Docket No. 543 - filed April 30, 2018]                       pending the appeal at Docket No. 2065.

  I.                JPC Enterprises, Inc., New Crime Productions, LLC, Cusack Enterprises, The hearing on this matter has been
                    LLC, and John Cusack [Docket No. 547 - filed April 30, 2018]           continued to May 23, 2019 at 10:30 a.m.
                                                                                           (ET).
  J.                Miramax Film NY, LLC [Sealed at Docket No. 561 - filed April 30, 2018; The hearing on this matter has been
                    Redacted at Docket No. 564 - filed April 30, 2018] [Supplemental continued to May 23, 2019 at 10:30 a.m.
                    Objection at Docket No. 722 - filed May 3, 2018]                       (ET).

  K.                Entertainment One [Docket No. 566 - filed April 30, 2018]                    The hearing on this matter has been
                                                                                                 continued to May 23, 2019 at 10:30 a.m.
                                                                                                 (ET).
  L.                Jerry’s Brother, Inc., and David S. Zucker [Docket No. 572 - filed April 30, The objection is being held in abeyance
                    2018]                                                                        pending the appeal at Docket No. 2065.

  M.                Ab Svensk Filmindustri [Docket No. 577 - filed April 30, 2018]                The hearing on this matter has been
                                                                                                  continued to May 23, 2019 at 10:30 a.m.
                                                                                                  (ET).


                                                                        2
 RLF1 21079746v.1
                                   Case 18-10601-MFW         Doc 2281        Filed 04/09/19   Page 12 of 67



Tab                 Respondent                                                                  Status

  N.                Dynamic ‘88 Productions, Inc., George Clooney, Good Lie, Inc., and Grant The objection is being held in abeyance
                    Heslov [Docket No. 578 - filed April 30, 2018]                           pending the appeal at Docket No. 2065.

  O.                Estate of Wes Craven [Docket No. 580 - filed April 30, 2018]            The objection is being held in abeyance
                                                                                            pending the appeal at Docket No. 2065.
  P.                Sabajka Productions II, Inc., and Julia Roberts [Docket No. 585 - filed The objection is being held in abeyance
                    April 30, 2018]                                                         pending the appeal at Docket No. 2065.

  Q.                IT Follows Productions LLC [Docket No. 586 - filed April 30, 2018]       The hearing on this matter has been
                                                                                             continued to May 23, 2019 at 10:30 a.m.
                                                                                             (ET).
  R.                Meryl Streep [Docket No. 588 - filed April 30, 2018]                     The objection is being held in abeyance
                                                                                             pending the appeal at Docket No. 2065.
  S.                PC Films, LLC, Willie Lump Lump Enterprises, Inc., Bill Murray, The objection is being held in abeyance
                    Goldenlight Films, Inc., and Ted Melfi [Docket No. 589 - filed April 30, pending the appeal at Docket No. 2065.
                    2018]

  T.                Scavenger, LLC [Docket No. 590 - filed April 30, 2018]                 The hearing on this matter has been
                                                                                           continued to May 23, 2019 at 10:30 a.m.
                                                                                           (ET).
  U.                WB Studio Enterprises Inc. and Warner Bros. Entertainment Inc. [Docket The hearing on this matter has been
                    No. 592 - filed April 30, 2018] [Supplemental Objection at Docket No. continued to May 23, 2019 at 10:30 a.m.
                    1820 - filed December 4, 2018] [Supplemental Objection at Docket No. (ET).
                    2100 – filed February 15, 2019]

  V.                Bank of America, N.A. [Docket No. 599 - filed April 30, 2018]           The hearing on this matter has been
                                                                                            continued to May 23, 2019 at 10:30 a.m.
                                                                                            (ET).
  W.                Portfolio Funding Company LLC I [Sealed at Docket No. 603 - filed April The hearing on this matter has been
                    30, 2018] [Redacted at Docket No. 604 - filed April 30, 2018]           continued to May 23, 2019 at 10:30 a.m.
                                                                                            (ET).


                                                                       3
 RLF1 21079746v.1
                                   Case 18-10601-MFW         Doc 2281         Filed 04/09/19   Page 13 of 67



Tab                 Respondent                                                                   Status

  X.                Creative Artists Agency, LLC [Docket No. 601 - filed April 30, 2018]  The hearing on this matter has been
                                                                                          continued to May 23, 2019 at 10:30 a.m.
                                                                                          (ET).
  Y.                Bruce Cohen Productions and Bruce Cohen [Docket No. 607 - filed April The objection is being held in abeyance
                    30, 2018]                                                             pending the appeal at Docket No. 2065.

  Z.                Lesia Anson [Docket No. 630 - filed April 30, 2018]                          On April 8, 2019, the Court entered an
                                                                                                 order [Docket No. 2279] holding this
                                                                                                 objection in abeyance pending the
                                                                                                 resolution or other disposition of related
                                                                                                 litigation pending in the United States
                                                                                                 District Court for the Central District of
                                                                                                 California.




                                                                          4
 RLF1 21079746v.1
                                   Case 18-10601-MFW        Doc 2281     Filed 04/09/19   Page 14 of 67



Tab                 Respondent                                                                Status

  AA.               Contract Counterparties [Wang Qin, Wang Hong, Amityville Horror        Certain portions of this matter are resolved.
                    Enterprises, LLC, Cindy Lee Stock, Noel Lutz, Gabrielle Lutz, Melissa  The Court entered orders approving
                    Irwin, Vertigo Prime Inc., Good Fear Film, Inc., Roy Lee, Chris Bender,stipulations attached thereto resolving
                    22nd and Indiana Inc., Bradley Cooper, Tim Gunn Productions Inc., Tim  certain portions of this matter at Docket No.
                    Gunn, Fade to Black Productions, Inc., Tom Ford, Outerbanks            1573 for Wang Qin and Wang Hong, and
                    Entertainment, Inc., Kevin Williamson, Music For the People and Mark   Docket No. 1574 for Vertigo Prime Inc.,
                    Wahlberg] [Docket No. 668 - filed May 2, 2018]                         Good Fear Film, Inc., Roy Lee, and Chris
                                                                                           Bender. The Debtors understand that
                                                                                           Spyglass Media Group, LLC (f/k/a Lantern
                                                                                           Entertainment LLC) has been in discussions
                                                                                           with certain counterparties and that Spyglass
                                                                                           Media Group, LLC (f/k/a Lantern
                                                                                           Entertainment LLC) is no longer interested
                                                                                           in acquiring the Tim Gunn Productions Inc.
                                                                                           and Tim Gunn contract(s) subject to
                                                                                           objection. Accordingly, the objection
                                                                                           regarding the Tim Gunn Productions Inc.
                                                                                           and Tim Gunn contracts subject to objection
                                                                                           is moot. The unresolved portions of this
                                                                                           matter have been continued to May 23, 2019
                                                                                           at 10:30 a.m. (ET).
  BB.               Lions Gate Entertainment Corp., Lions Gate Films Inc., Anchor Bay The hearing on this matter has been
                    Entertainment LLC, Starz LLC, Starz Media, LLC and Starz Entertainment continued to May 23, 2019 at 10:30 a.m.
                    LLC [Docket No. 694 - filed May 3, 2018]                               (ET).

  CC.               Jennifer Aniston and Two Eleven Productions, Inc., Concerning the Film The hearing on this matter has been
                    Derailed [Docket No. 699 - filed May 3, 2018]                          continued to May 23, 2019 at 10:30 a.m.
                                                                                           (ET).
  DD.               Entertainment One [Docket No. 717 - filed May 3, 2018]                 The hearing on this matter has been
                                                                                           continued to May 23, 2019 at 10:30 a.m.
                                                                                           (ET).


                                                                     5
 RLF1 21079746v.1
                                   Case 18-10601-MFW         Doc 2281         Filed 04/09/19   Page 15 of 67



Tab                 Respondent                                                                   Status

  EE.               Unifi Completion Guaranty Insurance Solutions, Inc. as Agent and The hearing on this matter has been
                    Attorney-in-Fact for Atlantic Specialty Insurance Company [Docket No. continued to May 23, 2019 at 10:30 a.m.
                    721 - May 3, 2018] [Supplemental Objection at Docket No. 950 - filed May (ET).
                    30, 2018]

  FF.               Toyota Motor Sales, U.S.A., Inc. and Toyota Motor Corporation [Docket The hearing on this matter has been
                    No. 728 - filed May 3, 2018]                                              continued to May 23, 2019 at 10:30 a.m.
                                                                                              (ET).
  GG.               Directors Guild of America, Inc., Screen Actors Guild-American The hearing on this matter has been
                    Federation of Television and Radio Artists, the Writers Guild of America, continued to May 23, 2019 at 10:30 a.m.
                    West, Inc., Their Respective Pension and Health Plans, and the Motion (ET).
                    Picture Industry Pension and Health Plans [Docket No. 742 - filed May 3,
                    2018]

  HH.               Arclight Films [Docket No. 771 - filed May 4, 2018]                      The hearing on this matter has been
                                                                                             continued to May 23, 2019 at 10:30 a.m.
                                                                                             (ET).
  II.               British Broadcasting Corporation (BBC) [Docket No. 821 - filed May 7, The hearing on this matter has been
                    2018]                                                                    continued to May 23, 2019 at 10:30 a.m.
                                                                                             (ET).
  JJ.               Univision Networks & Studios, Inc. [Docket No. 912 - filed May 18, 2018] The Debtors understand that Spyglass Media
                                                                                             Group, LLC (f/k/a Lantern Entertainment
                                                                                             LLC) has been in discussions with the
                                                                                             counterparty and that Spyglass Media
                                                                                             Group, LLC (f/k/a Lantern Entertainment
                                                                                             LLC) is no longer interested in acquiring
                                                                                             certain of the contract(s) subject to
                                                                                             objection. Accordingly, the objection is
                                                                                             partially moot. The unresolved portions of
                                                                                             this matter have been continued May 23,
                                                                                             2019 at 10:30 a.m. (ET).


                                                                          6
 RLF1 21079746v.1
                                   Case 18-10601-MFW         Doc 2281     Filed 04/09/19   Page 16 of 67



Tab                 Respondent                                                                 Status

  KK.               BBC Worldwide Limited [Docket No. 964 - filed June 1, 2018]               The hearing on this matter has been
                                                                                              continued to May 23, 2019 at 10:30 a.m.
                                                                                              (ET).
  LL.               Jon Gordon and Jon Gordon Productions, Inc. [Docket No. 1274 - filed July The objection is being held in abeyance
                    27, 2018]                                                                 pending the appeal at Docket No. 2065.

  MM.               Luge Club Productions, Inc. [Docket No. 1488 – filed September 17, 2018]   The hearing on this matter has been
                                                                                               continued to May 23, 2019 at 10:30 a.m.
                                                                                               (ET).
  NN.               The Sapphires Film Holdings Pty Ltd [Informal Response]                    The hearing on this matter has been
                                                                                               continued to May 23, 2019 at 10:30 a.m.
                                                                                               (ET).




                                                                      7
 RLF1 21079746v.1
                         Case 18-10601-MFW         Doc 2281     Filed 04/09/19     Page 17 of 67



                                                        Exhibit B

         Tab       Objection                                                        Status

              A.   Objection of Kanzeon Corp. and David O. Russell to Debtors’     The objection is being held in abeyance
                   Statement Regarding Contracts to Be Transferred Pursuant to the pending the appeal at Docket No. 2065.
                   Asset Purchase Agreement with Lantern Entertainment LLC and
                   Reservation of Rights [Docket No. 1040 - filed June 18, 2018]

              B.   Objection of Bazelevs U.S., Timur Bekmambetov, Mirsand           The hearing on this matter has been
                   Limited, Tengri, Inc. and Mirsand Limited re Executory Nature    continued to May 23, 2019 at 10:30 a.m.
                   of Current War Producing Service Agreement and Amendment         (ET).
                   Thereto [Docket No. 1043 - filed June 18, 2018]

              C.   Objection of Bruce Cohen Productions and Bruce Cohen to          The objection is being held in abeyance
                   Debtors’ Statement Regarding Contracts to Be Transferred         pending the appeal at Docket No. 2065.
                   Pursuant to the Asset Purchase Agreement with Lantern
                   Entertainment LLC; and Reservation of Rights [Docket No.
                   1045 - filed June 18, 2018]

              D.   Objection of Dynamic ‘88 Productions, Inc., George Clooney,      The objection is being held in abeyance
                   Good Lie, Inc., and Grant Heslov to Debtors’ Statement           pending the appeal at Docket No. 2065.
                   Regarding Contracts to Be Transferred Pursuant to the Asset
                   Purchase Agreement with Lantern Entertainment LLC; and
                   Reservation of Rights [Docket No. 1046 - filed June 18, 2018]

              E.   Objection of 22nd and Indiana Inc. and Bradley Cooper to         The hearing on this matter has been
                   Debtors’ Statement Regarding Contracts to Be Transferred         continued to May 23, 2019 at 10:30 a.m.
                   Pursuant to the Asset Purchase Agreement with Lantern            (ET).
                   Entertainment LLC [Docket No. 1048 - filed June 18, 2018]




RLF1 21079746v.1
                         Case 18-10601-MFW          Doc 2281      Filed 04/09/19     Page 18 of 67



         Tab       Objection                                                          Status

              F.   Objection of Meryl Streep to Debtors’ Statement Regarding          The objection is being held in abeyance
                   Contracts to Be Transferred Pursuant to the Asset Purchase         pending the appeal at Docket No. 2065.
                   Agreement with Lantern Entertainment LLC; and Reservation of
                   Rights [Docket No. 1049 - filed June 18, 2018]

              G.   Objection of Canal Productions, Inc. and Robert De Niro to         The objection is being held in abeyance
                   Debtors’ Statement Regarding Contracts to Be Transferred           pending the appeal at Docket No. 2065.
                   Pursuant to the Asset Purchase Agreement with Lantern
                   Entertainment LLC; and Reservation of Rights [Docket No.
                   1050 - filed June 18, 2018]

              H.   Response and Reservation of Rights of The Estate of Wes            The objection is being held in abeyance
                   Craven Regarding Debtors’ Statement Regarding Contracts to         pending the appeal at Docket No. 2065.
                   Be Transferred Pursuant to the Asset Purchase Agreement with
                   Lantern Entertainment LLC [Docket No. 1052 - filed June 18,
                   2018]

              I.   Objection of Willie Lump Lump Enterprises, Inc., and Bill          The objection is being held in abeyance
                   Murray to Debtors’ Statement Regarding Contracts to Be             pending the appeal at Docket No. 2065.
                   Transferred Pursuant to the Asset Purchase Agreement with
                   Lantern Entertainment LLC; and Reservation of Rights [Docket
                   No. 1055 - filed June 18, 2018]

              J.   Objection of Sabjaka Productions II, Inc., and Julia Roberts to    The objection is being held in abeyance
                   Debtors’ Statement Regarding Contracts to Be Transferred           pending the appeal at Docket No. 2065.
                   Pursuant to the Asset Purchase Agreement with Lantern
                   Entertainment LLC; and Reservation of Rights [Docket No.
                   1058 - filed June 18, 2018]




                                                              2
RLF1 21079746v.1
                         Case 18-10601-MFW          Doc 2281     Filed 04/09/19       Page 19 of 67



         Tab       Objection                                                           Status

              K.   Joinder of Jennifer Lawrence and Floffin, Inc. to the Objections    The objection is being held in abeyance
                   Filed by (I) Kanzeon Corp. and David O. Russell, (II) 22nd and      pending the appeal at Docket No. 2065.
                   Indiana Inc. and Bradley Cooper, and (III) Canal Productions,
                   Inc., and Robert De Niro to Debtors’ Statement Regarding
                   Contracts to Be Transferred Pursuant to the Asset Purchase
                   Agreement with Lantern Entertainment LLC; and Reservation of
                   Rights [Docket No. 1059 - filed June 18, 2018]

              L.   Objection of Donna Gigliotti to Debtors’ Statement Regarding        The objection is being held in abeyance
                   Contracts to Be Transferred Pursuant to the Asset Purchase          pending the appeal at Docket No. 2065.
                   Agreement with Lantern Entertainment LLC; and Reservation of
                   Rights [Docket No. 1063 - filed June 18, 2018]

              M.   Response of Visiona Romantica, Inc. and Quentin Tarantino to        The hearing on this matter has been
                   Debtors’ Statement Regarding Contracts to Be Transferred            continued to May 23, 2019 at 10:30 a.m.
                   Pursuant to the Asset Purchase Agreement with Lantern               (ET).
                   Entertainment LLC and Reservation of Rights [Docket No. 1064
                   - filed June 18, 2018]

              N.   Response to and Reservation of Rights of JCP Enterprises, Inc.,     The hearing on this matter has been
                   New Crime Productions, LLC, Cusack Enterprises, LLC, and            continued to May 23, 2019 at 10:30 a.m.
                   John Cusack to Debtors’ Statement Regarding Contracts to Be         (ET).
                   Transferred Pursuant to the Asset Purchase Agreement with
                   Lantern Entertainment LLC [Docket No. 1065 - filed June 18,
                   2018]

              O.   Objection of Jerry’s Brother, Inc., and David Zucker to Debtors’ The objection is being held in abeyance
                   Statement Regarding Contracts to Be Transferred Pursuant to the pending the appeal at Docket No. 2065.
                   Asset Purchase Agreement with Lantern Entertainment LLC;
                   and Reservation of Rights [Docket No. 1066 - filed June 18,
                   2018]


                                                             3
RLF1 21079746v.1
                         Case 18-10601-MFW         Doc 2281     Filed 04/09/19       Page 20 of 67



         Tab       Objection                                                          Status

              P.   Limited Objection and Reservation of Rights of Miramax Film        The hearing on this matter has been
                   NY, LLC to the Debtors’ Statement Regarding Contracts to Be        continued to May 23, 2019 at 10:30 a.m.
                   Transferred Pursuant to the Asset Purchase Agreement with          (ET).
                   Lantern Entertainment LLC [Docket No. 1067 - filed June 19,
                   2018]

              Q.   Objection of Wang Qin and Wang Hong to the Debtors’                This matter is partially resolved. The Court
                   Statement Regarding Contracts to Be Transferred Pursuant to the    entered an order approving a stipulation
                   Asset Purchase Agreement with Lantern Entertainment LLC            attached thereto resolving the matter at
                   [Docket No. 1231 - filed July 11, 2018]                            Docket No. 1573. The unresolved portions of
                                                                                      this matter have been continued to May 23,
                                                                                      2019 at 10:30 a.m. (ET).




                                                            4
RLF1 21079746v.1
                              Case 18-10601-MFW          Doc 2281     Filed 04/09/19       Page 21 of 67



                                                              Exhibit C

         Tab            Objection                                                           Status

                   A.   Limited Objection of Viacom International Inc. to Notice of         The hearing on this matter has been
                        Filing of List of Assumed Contracts [Docket No. 1493 - filed        continued to May 23, 2019 at 10:30 a.m.
                        September 17, 2018] [Objection and Reservation of Rights at         (ET).
                        Docket No. 1813 - filed December 4, 2018]

                   B.   Response and Reservation of Rights of Executory Contract            The hearing on this matter has been
                        Counterparties to Notice of Filing of List of Assumed Contracts     continued to May 23, 2019 at 10:30 a.m.
                        Pursuant to Sale Order [Docket No. 1496 - filed September 17,       (ET). Certain of these parties have their
                        2018] [Bill Murray and Willie Lump Lump Enterprises, Inc.,          portions of the objection held in abeyance
                        Brad Pitt and Potter, Inc., Bruce Cohen and Bruce Cohen             due to the appeal.
                        Productions, David O. Russell and Kanzeon Corp., David
                        Zucker and Jerry’s Brother, Inc., Donna Gigliotti, George
                        Clooney and Dynamic ’88 Productions, Inc., Grant Heslov and
                        Good Lie, Inc., Jake Gyllenhaal and Cykel Corp., John Cusack,
                        JPC Enterprises, LLC, Cusack Enterprises, LLC, New Crime
                        Productions, LLC, Jon Gordon and Jon Gordon Productions,
                        Inc., Julia Roberts and Sabajka Productions II, Inc., Lorenzo di
                        Bonaventura and di Bonaventura Pictures, Inc., Meryl Streep;
                        Peter Chernin and PC Films, Inc., Rachel McAdams and Pink
                        Fox, Inc., Robert De Niro and Canal Productions, Inc., The
                        Estate of Wes Craven, Theodore Melfi and Goldenlight Films,
                        Inc.]




RLF1 21079746v.1
                              Case 18-10601-MFW         Doc 2281      Filed 04/09/19      Page 22 of 67



         Tab            Objection                                                          Status

                   C.   Limited Objection of Certain Contract Counterparties to            The objection is being held in abeyance
                        Debtors’ Notice of Filing of List of Assumed Contracts Pursuant    pending the appeal at Docket No. 2065.
                        to Sale Order and Reservation of Rights [Docket No. 1497 -
                        filed September 17, 2018] [Wang Qin, Wang Hong, Vertigo
                        Prime Inc., Good Fear Film, Inc., Roy Lee, Chris Bender, 22nd
                        and Indiana Inc., Bradley Cooper, Fade to Black Productions,
                        Inc., Tom Ford, Outerbanks Entertainment, Inc., Kevin
                        Williamson, Music For the People and Mark Wahlberg]

                   D.   Objection of Jon Gordon and Jon Gordon Productions, Inc. to        The objection is being held in abeyance
                        Notice of Filing of List of Assumed Contracts Pursuant to Sale     pending the appeal at Docket No. 2065.
                        Order; and Reservation of Rights [Docket No. 1498 - filed
                        September 17, 2018]

                   E.   Objection of Executory Contract Counterparties to Supplemental The objection is being held in abeyance
                        Notice of Filing of List of Assumed Contracts Pursuant to Sale    pending the appeal at Docket No. 2065.
                        Order [D.I. 1695]; and Reservation of Rights [Docket No. 1769 -
                        filed November 26, 2018] [Bruce Cohen, Bruce Cohen
                        Productions, Robert De Niro, Canal Productions, Inc., Donna,
                        Gigliotti, David Zucker, Jerry’s Brother, Inc., David O. Russell,
                        Kanzeon Corp., Bill Murray, Willie Lump Lump Enterprises,
                        Inc., Julia Roberts, Sabajka Productions II, Inc., and Meryl
                        Streep]

                   F.   Limited Objection of Viacom International Inc. to Notice of        The hearing on this matter has been
                        Filing of List of Assumed Contracts [Docket No. 1772 - filed       continued to May 23, 2019 at 10:30 a.m.
                        November 26, 2018]; Objection and Reservation of Rights of         (ET).
                        Viacom International Inc. and its Controlled Affiliates to
                        Supplemental Notice of Filing of List of Assumed Contracts
                        [Docket No. 1812- filed December 4, 2018]



                                                                  2
RLF1 21079746v.1
                              Case 18-10601-MFW         Doc 2281     Filed 04/09/19      Page 23 of 67



         Tab            Objection                                                         Status

                   G.   Objection of Stephen King to Supplemental Notice of Filing of     The hearing on this matter has been
                        List of Assumed Contracts Pursuant to Sale Order [Docket No.      continued to May 23, 2019 at 10:30 a.m.
                        1808 - filed December 4, 2018]                                    (ET).

                   H.   Objection of Interested Party Studiocanal S.A.S. to Assumption    The hearing on this matter has been
                        and Assignment of Executory Contract, and Reservation of          continued to May 23, 2019 at 10:30 a.m.
                        Rights [Docket No. 1814 - filed December 4, 2018] [Declaration    (ET), and any further adjournment will be
                        at Docket No. 1815 - filed December 4, 2018; SEALED Exhibit       agreed upon by Studiocanal and Spyglass
                        A at Docket No. 1816 - filed December 4, 2018]                    Media Group, LLC (f/k/a Lantern
                                                                                          Entertainment LLC).




                                                                 3
RLF1 21079746v.1
Case 18-10601-MFW   Doc 2281     Filed 04/09/19   Page 24 of 67



                    Exhibit D - Blackline
                                  Case 18-10601-MFW             Doc 2281        Filed 04/09/19       Page 25 of 67



                  Exhibit A - Cure Objections, Assumption and Assignment Objections, and Other Related Objections1

Tab                       Respondent                          Status

    A.                    Bank      Hapoalim      B.M. The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                          [Docket No. 444 - filed Entertainment LLC) is no longer interested in acquiring the contract(s) subject
                          April       26,        2018] to objection. Accordingly, the objection is moot.
                          [Supplemental Objection at
                          Docket No. 1020 - filed June
                          15, 2018]

    A. B.                 Timur       Bekmambetov, The hearing on this matter has been continued to April 10May 23, 2019 at
                          Bazelevs U.S., Inc., Tengri, 110:30 a.m. (ET).
                          Inc., and Mirsand Limited
                          [Docket No. 454 - filed
                          April      26,        2018]
                          [Supplemental Objection at
                          Docket No. 666 - filed May
                          2, 2018]

    C.                    Endemol Shine International         This matter is resolved, subject to the terms set forth in the Stipulation Among
                          Limited [Docket No. 481 -           the Debtors, Lantern Entertainment LLC, and Endemol Shine International
                          filed April 27, 2018]               Limited Regarding the Assumption and Assignment of the Endemol Agreement
                          [Supplemental Objection at          (the “Stipulation”). The Court entered an order approving the Stipulation at
                          Docket No. 644 - filed May          Docket No. 1862.
                          1, 2018] [Joint Reply at
                          Docket No. 1565 - filed
                          October 4, 2018]

    D.                    Heidi Klum Company LLC, The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                          Heidi Klum LLC, and Heidi Entertainment LLC) has been in discussions with the counterparties and that

1
 Certain items from Exhibits A-C have been removed. Items removed from Exhibits A-C were either resolved, mooted or withdrawn, as applicable. A blackline
comparing the previous form of Exhibits A-C against the current form of Exhibits A-C is attached as Exhibit D.


RLF1 210797468542v.1
                             Case 18-10601-MFW          Doc 2281     Filed 04/09/19    Page 26 of 67



Tab                    Respondent                     Status

                       Klum [Docket No. 498 - Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) is no longer
                       filed April 27, 2018]       interested in acquiring the contract(s) subject to objection. Accordingly, the
                                                   objection is moot.
    E.                 Stephen King [Docket No. The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       500 - filed April 27, 2018] Entertainment LLC) has been in discussions with the counterparty and that
                                                   Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) is no longer
                                                   interested in acquiring the contract(s) subject to objection. Accordingly, the
                                                   objection is moot.
    B. F.              Beta Film GmbH [Docket The hearing on this matter has been continued to April 10May 23, 2019 at
                       No. 501 - filed April 27, 110:30 a.m. (ET).
                       2018]

    G.                 Sun Distribution Group S.A. This matter has been withdrawn [Notice at Docket No. 2193 - filed March 15,
                       [Docket No. 504 - filed 2019].
                       April 27, 2018]

    H.                 BRB Internacional S.A. and The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       Apolo Films SL [Docket No. Entertainment LLC) has been in discussions with the counterparties and that
                       505 - filed April 27, 2018]  Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) is no longer
                                                    interested in acquiring the contract(s) subject to objection. Accordingly, the
                                                    objection is moot.
    I.                 View Askew Productions The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       Inc. and Snoogans Inc. f/s/o Entertainment LLC) has been in discussions with the counterparties and that
                       Kevin Smith [Docket No. Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) is no longer
                       506 - filed April 30, 2018 interested in acquiring the contract(s) subject to objection. Accordingly, the
                       and Docket No. 507 - filed objection is moot.
                       April 30, 2018]

    J.                 Voltage Pictures, LLC and This matter is resolved, subject to the terms set forth in the Stipulation Among
                       Geronimo Nevada, LLC the Debtors, Lantern Entertainment LLC, and Voltage Pictures, LLC and
                       [Docket No. 509 - filed Geronimo Nevada, LLC (the “Stipulation”). The Court entered an order
                                                 approving the Stipulation at Docket No. 1867.

                                                                 2
RLF1 210797468542v.1
                             Case 18-10601-MFW         Doc 2281      Filed 04/09/19    Page 27 of 67



Tab                    Respondent                     Status

                       April 30, 2018]

    K.                 Kanbar Entertainment, LLC The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       and Hoodwinked, LLC Entertainment LLC) has been in discussions with the counterparties and that
                       [Docket No. 510 - filed Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) is no longer
                       April 30, 2018]           interested in acquiring the contract(s) subject to objection. Accordingly, the
                                                 objection is moot.
    C. L.              Viacom International Inc. The hearing on this matter has been continued to April 10May 23, 2019 at
                       [Docket No. 511 - filed 110:30 a.m. (ET).
                       April 30, 2018]

    M.                 Digital           Cinema     The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       Implementation   Partners,   Entertainment LLC) has been in discussions with the counterparty and that
                       LLC [Docket No. 512 - filed  Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) is no longer
                       April 30, 2018]              interested in acquiring the contract(s) subject to objection. Accordingly, the
                                                    objection is moot.
    N.                 J.C. Penney Corporation, The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       Inc. [Docket No. 515 - filed Entertainment LLC) is no longer interested in acquiring the contract(s) subject
                       April 30, 2018]              to objection. Accordingly, the objection is moot.

    O.                 Wanda       Pictures    (Hong The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       Kong) Co., Ltd. [Docket No. Entertainment LLC) is no longer interested in acquiring the contract(s) subject
                       516 - filed April 30, 2018]   to objection. Accordingly, the objection is moot.

    P.                 Netflix Global LLC, Netflix    This matter is resolved, subject to the terms set forth in the Amended
                       International B.V., Netflix    Stipulation Regarding Assumption and Assignment of Netflix Contracts (the
                       Studios LLC, and Netflix,      “Stipulation”). The Court entered an order approving the Stipulation at Docket
                       Inc. [Docket No. 517 - filed   No. 1697.
                       April 30, 2018] [Redacted
                       Supplemental Objection at
                       Docket No. 819 - filed May
                       7,        2018;      Sealed

                                                                 3
RLF1 210797468542v.1
                             Case 18-10601-MFW         Doc 2281     Filed 04/09/19     Page 28 of 67



Tab                    Respondent                    Status

                       Supplemental Objection at
                       Docket No. 834 - filed May
                       8, 2018]

    Q.                 Annapurna Pictures, Inc.      This matter is resolved, subject to the terms set forth in the Stipulation Among
                       [Docket No. 521 - filed       the Debtors, Lantern Entertainment LLC, and Annapurna Pictures, Inc.
                       April      30,        2018]   Regarding the Assumption and Assignment of the Annapurna Agreements (the
                       [Supplemental at Docket No.   “Stipulation”). The Court entered an order approving the Stipulation at Docket
                       767 - filed May 4, 2018;      No. 1692.
                       Amended Supplemental at
                       Docket No. 869 - filed May
                       11, 2018]

    D. R.              Cross City Films Ltd. On October 18, 2018, the Court entered an order [Docket No. 1615] approving
                       [Docket No. 522 - filed a stipulation regarding this matter. Accordingly, certain portions of this matter
                       April 30, 2018]            are moot. The unresolved portions of this matter have been continued to April
                                                  10May 23, 2019 at 110:30 a.m. (ET).
    S.                 OWN LLC [Docket No. 523 This matter is resolved, subject to the terms set forth in the Stipulation Among
                       - filed April 30, 2018; the Debtors, Lantern Entertainment LLC and OWN LLC (the “Stipulation”).
                       Docket No. 703 - filed May The Court entered an order approving the Stipulation at Docket No. 2057.
                       3, 2018] [Supplemental
                       Response at Docket No. 934
                       - filed May 25, 2018]

    T.                 Sartraco, Inc. and Related The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       Parties [Docket No. 524 - Entertainment LLC) has been in discussions with the counterparties and that
                       filed April 30, 2018]       Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) is no longer
                                                   interested in acquiring the contract(s) subject to objection. Accordingly, the
                                                   objection is moot.
    U.                 Technicolor [Docket No. This matter has been withdrawn [Notice at Docket No. 1683 - filed November
                       525 - filed April 30, 2018] 7, 2018].


                                                                4
RLF1 210797468542v.1
                             Case 18-10601-MFW        Doc 2281     Filed 04/09/19    Page 29 of 67



Tab                    Respondent                   Status

    E. V.              Black Bear Pictures [Docket The hearing on this matter has been continued to April 10May 23, 2019 at
                       No. 527 - filed April 30, 110:30 a.m. (ET).
                       2018] [Declaration at Docket
                       No. 530 - April 30, 2018]

    F. W.              The Bully Project, LLC and The hearing on this matter has been continued to April 10May 23, 2019 at
                       Lee Hirsch [Docket No. 532 110:30 a.m. (ET).
                       - filed April 30, 2018]




                                                               5
RLF1 210797468542v.1
                             Case 18-10601-MFW          Doc 2281      Filed 04/09/19    Page 30 of 67



Tab                    Respondent                      Status

    G. X.              Studiocanal            S.A.S.   The Court entered orders approving a stipulation attached thereto resolving
                       (“Studiocanal”), Gaumont        certain portions of this matter at Docket Nos. 1607, 1670, 1676 and 1677 for
                       S.A. (“Gaumont”), Wild          Studiocanal, Gaumont, Wild Bunch and Orange Studio, respectively. The
                       Bunch,      S.A.      (“Wild    unresolved portions of this matter relating to Studiocanal have been continued
                       Bunch”), Delta Last Legion      to the special purpose hearing scheduled for April 2, 2019 at 2:00 p.m.
                       Ltd.,                 Quinta    (ET).May 23, 2019 at 10:30 a.m. (ET), and any further adjournment will be
                       Communications S.A., and        agreed upon by Studiocanal and Spyglass Media Group, LLC (f/k/a Lantern
                       Orange Studio (Formerly         Entertainment LLC).
                       Studio     37)     (“Orange
                       Studio”) [Docket No. 533 -
                       filed April 30, 2018]
                       [Docket No. 597 - filed
                       April        30,       2018]
                       [Declarations at Docket Nos.
                       618, 620, 621, 669, 670, 673
                       - filed April 30, 2018 and
                       May 2, 2018] [Supplemental
                       Objection at Docket No. 818
                       - filed May 7, 2018]
                       [Supplemental Objection at
                       Docket No. 2205 – filed
                       March        20,       2019]
                       [Supplemental Declarations
                       at Docket Nos. 2206 and
                       2207 – filed March 20,
                       2019]

    Y.                 Cykel Corp. and Jake This matter has been withdrawn [Notice at Docket No. 2108 – filed February
                       Gyllenhaal [Docket No. 534 20, 2019].
                       - filed April 30, 2018]



                                                                  6
RLF1 210797468542v.1
                             Case 18-10601-MFW         Doc 2281     Filed 04/09/19    Page 31 of 67



Tab                    Respondent                    Status

    ZZ.                Speedee Distribution, LLC This matter is resolved and has been withdrawn [Notice at Docket No. 1507 -
                       [Docket No. 536 - filed filed September 19, 2018].
                       April      30,        2018]
                       [Supplemental Objection at
                       Docket No. 998 - filed June
                       8, 2018]

    AA.                Pink Fox, Inc., and Rachel This matter has been withdrawn [Notice at Docket No. 2109 – filed February
                       McAdams [Docket No. 539 - 20, 2019].
                       filed April 30, 2018]

    BB.                FilmNation Entertainment, The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       LLC,            FilmNation Entertainment LLC) has been in discussions with the counterparty and that the
                       International,        LLC, objection has been resolved.
                       FilmNation Features, LLC,
                       West 150 Productions, LLC,
                       and        22nd      Street
                       Entertainment, LLC [Docket
                       No. 540 - filed April 30,
                       2018]

    H. CC.             Jennifer     Lawrence     and The objection is being held in abeyance pending the appeal at Docket No.
                       Floffin, Inc. Concerning the 2065.
                       Film       Silver     Linings
                       Playbook [Docket No. 543 -
                       filed April 30, 2018]

    DD.                The Pippin Owners [Sealed The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       at Docket No. 546 - filed Entertainment LLC) is no longer interested in acquiring the contract(s) subject
                       April 30, 2018; Redacted at to objection. Accordingly, the objection is moot.
                       Docket No. 552 - filed April
                       30,    2018]     [Amended

                                                                7
RLF1 210797468542v.1
                             Case 18-10601-MFW        Doc 2281      Filed 04/09/19     Page 32 of 67



Tab                    Respondent                    Status

                       Objection at Docket No. 855
                       - filed May 10, 2018]

    I. EE.             JPC Enterprises, Inc., New The hearing on this matter has been continued to April 10May 23, 2019 at
                       Crime Productions, LLC, 110:30 a.m. (ET).
                       Cusack Enterprises, LLC,
                       and John Cusack [Docket
                       No. 547 - filed April 30,
                       2018]

    FF.                Visiona Romantica, Inc., et   This matter is resolved, subject to the terms set forth in the Stipulation Among
                       al. [Docket No. 550 - filed   the Debtors, Lantern Entertainment LLC, and Visiona Romantica, Inc. et al.,
                       April 30, 2018; Docket No.    Regarding the Assumption and Assignment of the Tarantino Agreements (the
                       713 - filed May 3, 2018]      “Stipulation”). The Court entered an order approving the Stipulation at Docket
                       [Supplemental Response at     No. 1704.
                       Docket No. 933 - filed May
                       25, 2018]

    GG.                MUFG Union Bank, N.A. The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       [Docket No. 551 - filed Entertainment LLC) has been in discussions with the counterparty and that the
                       April 30, 2018]         objection has been resolved.

    HH.                Opus Bank [Docket No. 553 This matter has been overruled [Order at Docket No. 2165].
                       - filed April 30, 2018]

    II.                Leonardo DiCaprio and         The Debtors understand that this objection was resolved in connection with the
                       Birken Productions, Inc.      Stipulation Among the Debtors, Lantern Entertainment LLC, and Sony Pictures
                       Concerning the Film Django    Entertainment Inc. et. al. (the “Stipulation”). The Court entered an order
                       Unchained [Docket No. 555     approving the Stipulation at Docket No. 1703.
                       - filed April 30, 2018]




                                                                8
RLF1 210797468542v.1
                             Case 18-10601-MFW         Doc 2281      Filed 04/09/19    Page 33 of 67



Tab                    Respondent                    Status

    JJ.                First Republic [Docket No. The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       556 - filed April 30, 2018]   Entertainment LLC) is no longer interested in acquiring the contract(s) subject
                                                     to objection. Accordingly, the objection is moot.
    KK.                Wind River Productions, This matter is resolved, subject to the terms set forth in the Stipulation Among
                       LLC [Sealed at Docket No. the Debtors, Lantern Entertainment LLC, and Wind River Productions (the
                       558 - filed April 30, 2018]   “Stipulation”). The Court entered an order approving the Stipulation at Docket
                                                     No. 1693.
    LL.                Celestial         Productions The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       Limited [Docket No. 560 - Entertainment LLC) has been in discussions with the counterparty and that the
                       filed April 30, 2018]         objection has been resolved.

    J. MM.             Miramax Film NY, LLC The hearing on this matter has been continued to April 10May 23, 2019 at
                       [Sealed at Docket No. 561 - 110:30 a.m. (ET).
                       filed April 30, 2018;
                       Redacted at Docket No. 564
                       - filed April 30, 2018]
                       [Supplemental Objection at
                       Docket No. 722 - filed May
                       3, 2018]

    NN.                Company Men Productions,      This matter is resolved, subject to the terms set forth in the Stipulation Among
                       Inc., Concerning the Film     the Debtors, Lantern Entertainment LLC, and Company Men Productions, Inc.
                       The Company Men [Docket       Regarding the Assumption and Assignment of the Company Men Agreements
                       No. 562 - filed April 30,     (the “Stipulation”). The Court entered an order approving the Stipulation at
                       2018]                         Docket No. 1812.

    OO.                John Fusco, Giovanni Fusco The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       and Mud City Moving Entertainment LLC) has been in discussions with the counterparty and that the
                       Picture Co. f/s/o John Fusco objection has been resolved.
                       [Docket No. 565 - filed
                       April 30, 2018]


                                                                 9
RLF1 210797468542v.1
                             Case 18-10601-MFW         Doc 2281      Filed 04/09/19    Page 34 of 67



Tab                    Respondent                    Status

    K. PP.             Entertainment One [Docket The hearing on this matter has been continued to April 10May 23, 2019 at
                       No. 566 - filed April 30, 110:30 a.m. (ET).
                       2018]

    QQ.                Sing Street Distribution, The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       LLC,        Sing      Street Entertainment LLC) has been in discussions with the counterparty and that the
                       Distribution and Sing Street objection has been resolved.
                       Distribution LLC [Docket
                       No. 567 - filed April 30,
                       2018; Docket No. 724 - filed
                       May 3, 2018]

    RR.                Amazon Digital Services The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       LLC, Amazon Media EU Entertainment LLC) has been in discussions with the counterparty and that the
                       Sarl,           Amazon.com objection has been resolved.
                       International Sales, Inc. and
                       Amazon Content Services
                       LLC [Docket No. 568 - filed
                       April 30, 2018]

    SS.                Hotel Mumbai Pty Ltd. This matter is resolved.
                       [Docket No. 569 - filed
                       April 30, 2018]

    TT.                Content Partners Fund 3       This matter is resolved, subject to the terms set forth in the Stipulation Among
                       SPV LP and Content            the Debtors, Lantern Entertainment LLC, Content Partners Fund 3 SPV LP,
                       Partners Fund 3 SPV1 LP       and Content Partners Fund 3 SPV1 LP (the “Stipulation”). The Court entered
                       [Docket No. 571 - filed       an order approving the Stipulation at Docket No. 1562.
                       April 30, 2018]




                                                                10
RLF1 210797468542v.1
                             Case 18-10601-MFW        Doc 2281      Filed 04/09/19   Page 35 of 67



Tab                    Respondent                   Status

    L. UU.             Jerry’s Brother, Inc., and The objection is being held in abeyance pending the appeal at Docket No.
                       David S. Zucker [Docket 2065.
                       No. 572 - filed April 30,
                       2018]

    VV.                Amazon      Studios LLC The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       [Docket No. 573 - filed Entertainment LLC) has been in discussions with the counterparty and that the
                       April 30, 2018]         objection has been resolved.

    WW.                Tele Munchen [Docket No. This matter has been resolved subject to the terms of the Consensual Order
                       574 - filed April 30, 2018]  Granting Relief from the Automatic Stay Under 11 U.S.C. § 362(d)(1) Nunc
                                                    Pro Tunc to January 3, 2019 to Allow Tele Munchen to Provide Notice of
                                                    Termination and Related Relief [Docket No. 2077].
    XX.                Turner         Entertainment The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       Networks, Inc. [Docket No. Entertainment LLC) has been in discussions with the counterparty and that the
                       575 - filed April 30, 2018]  objection has been resolved.

    YY.                Adaptive     Studios, Inc. The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       [Docket No. 576 - filed Entertainment LLC) has been in discussions with the counterparty and that the
                       April 30, 2018]            objection has been resolved.

    M. ZZZ.            Ab Svensk Filmindustri The hearing on this matter has been continued to April 10May 23, 2019 at
                       [Docket No. 577 - filed 110:30 a.m. (ET).
                       April 30, 2018]

    N. AAA.            Dynamic ‘88 Productions, The objection is being held in abeyance pending the appeal at Docket No.
                       Inc., George Clooney, Good 2065.
                       Lie, Inc., and Grant Heslov
                       [Docket No. 578 - filed
                       April 30, 2018]




                                                               11
RLF1 210797468542v.1
                             Case 18-10601-MFW         Doc 2281      Filed 04/09/19   Page 36 of 67



Tab                    Respondent                    Status

    O. BBB.            Estate of Wes Craven The objection is being held in abeyance pending the appeal at Docket No.
                       [Docket No. 580 - filed 2065.
                       April 30, 2018]

    P. CCC.            Sabajka Productions II, Inc., The objection is being held in abeyance pending the appeal at Docket No.
                       and Julia Roberts [Docket 2065.
                       No. 585 - filed April 30,
                       2018]

    Q. DDD.            IT Follows Productions LLC The hearing on this matter has been continued to April 10May 23, 2019 at
                       [Docket No. 586 - filed 110:30 a.m. (ET).
                       April 30, 2018]

    EEE.               Home Box Office, Inc. The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       [Docket No. 587 - filed Entertainment LLC) has been in discussions with the counterparty and that the
                       April 30, 2018]         objection has been resolved.

    R. FFF.            Meryl Streep [Docket No. The objection is being held in abeyance pending the appeal at Docket No.
                       588 - filed April 30, 2018] 2065.

    S. GGG.            PC Films, LLC, Willie The objection is being held in abeyance pending the appeal at Docket No.
                       Lump Lump Enterprises, 2065.
                       Inc.,       Bill      Murray,
                       Goldenlight Films, Inc., and
                       Ted Melfi [Docket No. 589 -
                       filed April 30, 2018]

    T. HHH.            Scavenger, LLC [Docket The hearing on this matter has been continued to April 10May 23, 2019 at
                       No. 590 - filed April 30, 110:30 a.m. (ET).
                       2018]




                                                                12
RLF1 210797468542v.1
                             Case 18-10601-MFW         Doc 2281      Filed 04/09/19   Page 37 of 67



Tab                    Respondent                    Status

    U. III.            WB Studio Enterprises Inc. The hearing on this matter has been continued to April 10May 23, 2019 at
                       and      Warner      Bros. 110:30 a.m. (ET).
                       Entertainment Inc. [Docket
                       No. 592 - filed April 30,
                       2018]        [Supplemental
                       Objection at Docket No.
                       1820 - filed December 4,
                       2018]        [Supplemental
                       Objection at Docket No.
                       2100 – filed February 15,
                       2019]

    JJJ.               East West Bank [Docket No. This matter is resolved, subject to the terms set forth in the Stipulation Among
                       593 - filed April 30, 2018] the Debtors, Lantern Entertainment LLC, and East West Bank (the
                                                   “Stipulation”). The Court entered an order approving the Stipulation at Docket
                                                   No. 1675.
    KKK.               Butler Films LLC [Docket This matter is resolved, subject to the terms set forth in the Stipulation Among
                       No. 595 - filed April 30, the Debtors, Lantern Entertainment LLC and Butler Films, LLC Regarding the
                       2018]                       Assumption and Assignment of the Butler Agreements (the “Stipulation”). The
                                                   Court entered an order approving the Stipulation at Docket No. 2058.
    LLL.               Channel 271 Productions This matter has been withdrawn [Docket No. 1870].
                       LLC [Docket No. 596 - filed
                       April 30, 2018]

    V. MMM.            Bank of America, N.A. The hearing on this matter has been continued to April 10May 23, 2019 at
                       [Docket No. 599 - filed 110:30 a.m. (ET).
                       April 30, 2018]

    NNN.               Potter, Inc. and Brad Pitt This matter has been withdrawn [Docket No. 2107].
                       [Docket No. 600 - filed
                       April 30, 2018]


                                                                13
RLF1 210797468542v.1
                             Case 18-10601-MFW        Doc 2281       Filed 04/09/19    Page 38 of 67



Tab                    Respondent                    Status

    W. OOO.            Portfolio Funding Company The hearing on this matter has been continued to April 10, 2019 at 11:30 a.m.
                       LLC I [Sealed at Docket No. (ET).The hearing on this matter has been continued to May 23, 2019 at 10:30
                       603 - filed April 30, 2018] a.m. (ET).
                       [Redacted at Docket No. 604
                       - filed April 30, 2018]

    X. PPP.            Creative Artists Agency, The hearing on this matter has been continued to April 10, 2019 at 11:30 a.m.
                       LLC [Docket No. 601 - filed (ET).The hearing on this matter has been continued to May 23, 2019 at 10:30
                       April 30, 2018]Creative a.m. (ET).
                       Artists    Agency,    LLC
                       [Docket No. 601 - filed
                       April 30, 2018]

    Y. QQQ.            Bruce Cohen Productions The objection is being held in abeyance pending the appeal at Docket No.
                       and Bruce Cohen [Docket 2065.
                       No. 607 - filed April 30,
                       2018]

    RRR.               Author [Docket No. 613 -      The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       filed April 30, 2018]         Entertainment LLC) has been in discussions with the counterparty and that
                       [Revised Exhibit A at         Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) is no longer
                       Docket No. 791 - filed May    interested in acquiring the contract(s) subject to objection. Accordingly, the
                       7, 2018] [Supplemental        objection is moot.
                       Objection at Docket No. 913
                       - filed May 18, 2018]

    Z. SSS.            Lesia Anson [Docket No. On March 25, 2019, Spyglass Media Group, LLC (f/k/a Lantern
                       630 - filed April 30, 2018] Entertainment LLC) filed a response to the objection seeking to adjourn
                                                   the hearing on this matter, as set forth therein.On April 8, 2019, the Court
                                                   entered an order [Docket No. 2279] holding this objection in abeyance
                                                   pending the resolution or other disposition of related litigation pending in
                                                   the United States District Court for the Central District of California.

                                                                14
RLF1 210797468542v.1
                               Case 18-10601-MFW         Doc 2281       Filed 04/09/19    Page 39 of 67



Tab                      Respondent                     Status

    TTT.                 IP    Management,    Inc., The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                         Proceeding Pro Se [Docket Entertainment LLC) is no longer interested in acquiring the contract(s) subject
                         No. 632 - filed April 30, to objection. Accordingly, the objection is moot.
                         2018]

    AA.           UUU.   Contract      Counterparties   Certain portions of this matter are resolved. The Court entered orders
                         [Wang Qin, Wang Hong,          approving stipulations attached thereto resolving certain portions of this matter
                         Amityville            Horror   at Docket No. 1573 for Wang Qin and Wang Hong, and Docket No. 1574 for
                         Enterprises, LLC, Cindy Lee    Vertigo Prime Inc., Good Fear Film, Inc., Roy Lee, and Chris Bender. The
                         Stock, Noel Lutz, Gabrielle    Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                         Lutz, Melissa Irwin, Vertigo   Entertainment LLC) has been in discussions with certain counterparties and
                         Prime Inc., Good Fear Film,    that Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) is no
                         Inc., Roy Lee, Chris Bender,   longer interested in acquiring the Tim Gunn Productions Inc. and Tim Gunn
                         22nd and Indiana Inc.,         contract(s) subject to objection. Accordingly, the objection regarding the Tim
                         Bradley Cooper, Tim Gunn       Gunn Productions Inc. and Tim Gunn contracts subject to objection is moot.
                         Productions Inc., Tim Gunn,    The unresolved portions of this matter have been continued to April 10May 23,
                         Fade to Black Productions,     2019 at 110:30 a.m. (ET).
                         Inc., Tom Ford, Outerbanks
                         Entertainment, Inc., Kevin
                         Williamson, Music For the
                         People and Mark Wahlberg]
                         [Docket No. 668 - filed May
                         2, 2018]

    VVV.                 Frank Miller Inc. and Frank The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                         Miller [Docket No. 683 - Entertainment LLC) has been in discussions with the counterparties and that
                         filed May 2, 2018]          Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) is no longer
                                                     interested in acquiring the contract(s) subject to objection. Accordingly, the
                                                     objection is moot.
    WWW.                 Bunim/Murray Productions, On December 27, 2018, the Court entered an order [Docket No. 1893]
                         LLC [Docket No. 688 - filed regarding this Matter. Accordingly, the objection is resolved.


                                                                   15
RLF1 210797468542v.1
                               Case 18-10601-MFW         Doc 2281      Filed 04/09/19    Page 40 of 67



Tab                      Respondent                    Status

                         May 2, 2018]

    XXX.                 Full Picture, Inc. and Full The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                         Picture, LLC [Docket No. Entertainment LLC) has been in discussions with the counterparties and that
                         691 - filed May 3, 2018]    Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) is no longer
                                                     interested in acquiring the contract(s) subject to objection. Accordingly, the
                                                     objection is moot.
    YYY.                 Ringleader Studios, Inc. This matter is resolved and has been withdrawn [Docket No. 1879].
                         [Docket No. 692 - filed May
                         3, 2018]

    BB.           ZZZZ Lions Gate Entertainment The hearing on this matter has been continued to April 10May 23, 2019 at
       .               Corp., Lions Gate Films 110:30 a.m. (ET).
                       Inc.,     Anchor        Bay
                       Entertainment LLC, Starz
                       LLC, Starz Media, LLC and
                       Starz Entertainment LLC
                       [Docket No. 694 - filed May
                       3, 2018]

    AAAA.                Fremantlemedia [Docket No. This matter has been withdrawn [Docket No. 2043 – filed January 30, 2019].
                         695 - filed May 3, 2018]

    BBBB.                Celestial      Productions The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                         [Docket No. 697 - filed May Entertainment LLC) has been in discussions with the counterparty and that the
                         3, 2018]                    objection has been resolved.




                                                                  16
RLF1 210797468542v.1
                              Case 18-10601-MFW           Doc 2281       Filed 04/09/19    Page 41 of 67



Tab                     Respondent                       Status

    CC.           CCC   Jennifer Aniston and Two The hearing on this matter has been continued to April 10May 23, 2019 at
       C.               Eleven Productions, Inc., 110:30 a.m. (ET).
                        Concerning      the   Film
                        Derailed [Docket No. 699 -
                        filed May 3, 2018]

    DDDD.               Sony Pictures Entertainment      This matter is resolved, subject to the terms set forth in the Stipulation Among
                        Inc. et. al. [Docket No. 701 -   the Debtors, Lantern Entertainment LLC, and Sony Pictures Entertainment Inc.
                        filed     May     3,    2018]    et. al. (the “Stipulation”). The Court entered an order approving the Stipulation
                        [Redacted       Version     of   at Docket No. 1703.
                        Updated and Supplemental
                        Objection at Docket No. 926
                        - filed May 24, 2018; Sealed
                        Version of Updated and
                        Supplemental Objection at
                        Docket No. 927 - filed May
                        24, 2018]

    EEEE.               Jackpot Productions Limited The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                        f/s/o Jack Whitehall and Entertainment LLC) has been in discussions with the counterparty and that the
                        James Graham [Docket No. objection has been resolved.
                        702 - filed May 3, 2018]

    FFFF.               S. Carter Enterprises LLC’s The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                        and Shawn C. Carter a/k/a Entertainment LLC) has been in discussions with the counterparty and that the
                        Jay-Z [Docket No. 706 - objection has been resolved.
                        filed May 3, 2018]

    GGGG.               di Bonaventura Pictures, The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                        Inc., and Lorenzo di Entertainment LLC) has been in discussions with the counterparties and that
                        Bonaventura [Docket No. Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) is no longer
                                                 interested in acquiring the contract(s) subject to objection. Accordingly, the

                                                                    17
RLF1 210797468542v.1
                             Case 18-10601-MFW         Doc 2281       Filed 04/09/19    Page 42 of 67



Tab                    Respondent                     Status

                       707 - filed May 3, 2018]       objection is moot.

    HHHH.              Universal Music Enterprises, This matter has been withdrawn [Notice at Docket No. 2186 – filed March 13,
                       Universal Music Corp., 2019]
                       Songs of Universal, Inc.,
                       Universal Tunes, Capitol
                       Christian Music Group, and
                       Capital CMG Publishing
                       [Docket No. 708 - filed May
                       3, 2018]

    IIII.              Interscope   Records,     a This matter has been withdrawn [Notice at Docket No. 1291 – filed August 2,
                       Division      of       UMG 2018].
                       Recordings, Inc., Angry
                       Blonde Productions, Inc.
                       Furnishing the Services of
                       Marshall B. Mathers III,
                       Shady Records, Inc., and
                       Shroom Shady Music, LLC
                       [Docket No. 709 - filed May
                       3, 2018]

    JJJJ.              In the Heights Owners          The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       [Sealed at Docket No. 710 -    Entertainment LLC) has been in discussions with the counterparty and that
                       filed     May    3,    2018]   Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) is no longer
                       [Redacted at Docket No. 711    interested in acquiring the contract(s) subject to objection. Accordingly, the
                       - filed May 3, 2018]           objection is moot.
                       [Amended at Docket No.
                       856 - filed May 10, 2018]

    KKKK.              2929    Productions     LLC The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       [Docket No. 714 - filed May Entertainment LLC) is no longer interested in acquiring the contract(s) subject

                                                                 18
RLF1 210797468542v.1
                             Case 18-10601-MFW         Doc 2281      Filed 04/09/19    Page 43 of 67



Tab                    Respondent                    Status

                       3, 2018]                      to objection. Accordingly, the objection is moot.

    LLLL.              Nu Image, Inc. [Docket No. The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       715 - filed May 3, 2018]     Entertainment LLC) is no longer interested in acquiring the contract(s) subject
                                                    to objection. Accordingly, the objection is moot.
    DD.   MM           Entertainment One [Docket The hearing on this matter has been continued to April 10May 23, 2019 at
      MM.              No. 717 - filed May 3, 2018] 110:30 a.m. (ET).

    NNNN.              Brett Matthews [Docket No. The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       718 - filed May 3, 2018]    Entertainment LLC) has been in discussions with the counterparty and that
                                                   Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) is not
                                                   interested in acquiring the contract(s) subject to objection. Accordingly, by
                                                   agreement of the Debtors, Spyglass Media Group, LLC (f/k/a Lantern
                                                   Entertainment LLC), and the counterparty, the objection is moot and shall be
                                                   deemed withdrawn.
    OOOO.              Sun Distribution Group S.A. This matter has been withdrawn [Notice at Docket No. 2193 - filed March 15,
                       [Docket No. 719 - filed May 2019].
                       3, 2018]

    PPPP.              Showtime Networks Inc.        The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       [Docket No. 720 - filed May   Entertainment LLC) has been in discussions with the counterparty and that
                       3, 2018] [Supplemental        Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) is no longer
                       Objection at Docket No.       interested in acquiring the contract(s) subject to objection. Accordingly, the
                       1224 - filed July 11, 2018]   objection is moot.




                                                                19
RLF1 210797468542v.1
                             Case 18-10601-MFW        Doc 2281      Filed 04/09/19   Page 44 of 67



Tab                    Respondent                   Status

    EE.QQQQ.           Unifi Completion Guaranty The hearing on this matter has been continued to April 10May 23, 2019 at
                       Insurance Solutions, Inc. as 110:30 a.m. (ET).
                       Agent and Attorney-in-Fact
                       for    Atlantic    Specialty
                       Insurance Company [Docket
                       No. 721 - May 3, 2018]
                       [Supplemental Objection at
                       Docket No. 950 - filed May
                       30, 2018]

    RRRR.              Kristen Bell and Sugarbell, This matter has been withdrawn [Docket No. 2090].
                       Inc. [Docket No. 727 - Filed
                       May 3, 2018] [Amended at
                       Docket No. 785 - Filed May
                       7, 2018]

    FF. SSSS.          Toyota Motor Sales, U.S.A., The hearing on this matter has been continued to April 10May 23, 2019 at
                       Inc. and Toyota Motor 110:30 a.m. (ET).
                       Corporation [Docket No.
                       728 - filed May 3, 2018]

    TTTT.              Kevin Hart and K. Hart This matter has been withdrawn [Docket No. 2089].
                       Enterprises, Inc. [Docket
                       No. 733 - filed May 3, 2018]
                       [Amended at Docket No.
                       786 - filed May 7, 2018]




                                                               20
RLF1 210797468542v.1
                              Case 18-10601-MFW         Doc 2281       Filed 04/09/19   Page 45 of 67



Tab                     Respondent                     Status

    GG.           UUU   Directors Guild of America, The hearing on this matter has been continued to April 10May 23, 2019 at
      U.                Inc., Screen Actors Guild- 110:30 a.m. (ET).
                        American Federation of
                        Television     and     Radio
                        Artists, the Writers Guild of
                        America, West, Inc., Their
                        Respective Pension and
                        Health Plans, and the Motion
                        Picture Industry Pension and
                        Health Plans [Docket No.
                        742 - filed May 3, 2018]

    HH.           VVV   Arclight Films [Docket No. The hearing on this matter has been continued to April 10May 23, 2019 at
      V.                771 - filed May 4, 2018]   110:30 a.m. (ET).

    II. WWWW.           British         Broadcasting The hearing on this matter has been continued to April 10May 23, 2019 at
                        Corporation (BBC) [Docket 110:30 a.m. (ET).
                        No. 821 - filed May 7, 2018]

    XXXX.               Jeff Abbott [Docket No. 892 This matter is resolved, subject to the terms set forth in the Stipulation Among
                        - filed May 16, 2018]       the Debtors, Lantern Entertainment LLC and Jeff Abbott (the “Stipulation”).
                                                    The Court entered an order approving the Stipulation at Docket No. 2030.
    JJ. YYYY.           Univision    Networks     & The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                        Studios, Inc. [Docket No. Entertainment LLC) has been in discussions with the counterparty and that
                        912 - filed May 18, 2018]   Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) is no longer
                                                    interested in acquiring certain of the contract(s) subject to objection.
                                                    Accordingly, the objection is partially moot. The unresolved portions of this
                                                    matter have been continued April 10May 23, 2019 at 110:30 a.m. (ET).
    ZZZZZ.              Hachette     Book     Group This matter is resolved and has been withdrawn [Docket No. 1831].
                        [Docket No. 949 - filed May
                        30, 2018]


                                                                  21
RLF1 210797468542v.1
                              Case 18-10601-MFW         Doc 2281      Filed 04/09/19   Page 46 of 67



Tab                     Respondent                    Status

    KK.           AAA   BBC Worldwide Limited The hearing on this matter has been continued to April 10May 23, 2019 at
      AA.               [Docket No. 964 - filed June 110:30 a.m. (ET).
                        1, 2018]

    BBBBB.              Harkins        Administrative The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                        Services, Inc. [Docket No. Entertainment LLC) is no longer interested in acquiring the contract(s) subject
                        1103 - filed June 22, 2018]   to objection. Accordingly, the objection is moot.

    LL. CCCCC.          Jon Gordon and Jon Gordon The objection is being held in abeyance pending the appeal at Docket No.
                        Productions, Inc. [Docket 2065.
                        No. 1274 - filed July 27,
                        2018]

    MM.           DDD   Luge Club Productions, Inc. The hearing on this matter has been continued to April 10May 23, 2019 at
      DD.               [Docket No. 1488 – filed 110:30 a.m. (ET).
                        September 17, 2018]

    EEEEE.              CBS       Networks,     Inc. The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                        [Informal Response]          Entertainment LLC) is no longer interested in acquiring the contract(s) subject
                                                     to objection. Accordingly, the objection is moot.

    FFFFF.              SP JGAG, LLC and Jane The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                        Got a Gun Production Co. Entertainment LLC) is no longer interested in acquiring the contract(s) subject
                        LLC [Informal Response]  to objection. Accordingly, the objection is moot.

    NN.           GGG   The     Sapphires     Film The hearing on this matter has been continued to April 10May 23, 2019 at
      GG.               Holdings Pty Ltd [Informal 110:30 a.m. (ET).
                        Response]




                                                                 22
RLF1 210797468542v.1
                             Case 18-10601-MFW        Doc 2281      Filed 04/09/19     Page 47 of 67



                                                            Exhibit B

         Tab           Objection                  Status

             A.        Frank Miller Inc.’s and    The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       Frank Miller’s (A)         Entertainment LLC) has been in discussions with the counterparties and that
                       Objection to Debtors’      Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) is no longer
                       Statement Regarding        interested in acquiring the contract(s) subject to objection. Accordingly, the
                       Contracts to Be            objection is moot.
                       Transferred Pursuant to
                       the Asset Purchase
                       Agreement with Lantern
                       Entertainment LLC and
                       (B) Supplemental
                       Objection to Proposed
                       Assumption and
                       Assignment of Certain
                       Contracts [Docket No.
                       1039 - filed June 18,
                       2018]

             A. B.     Objection of Kanzeon       The objection is being held in abeyance pending the appeal at Docket No. 2065.
                       Corp. and David O.
                       Russell to Debtors’
                       Statement Regarding
                       Contracts to Be
                       Transferred Pursuant to
                       the Asset Purchase
                       Agreement with Lantern
                       Entertainment LLC and
                       Reservation of Rights
                       [Docket No. 1040 - filed
                       June 18, 2018]



RLF1 210797468542v.1
                             Case 18-10601-MFW          Doc 2281     Filed 04/09/19   Page 48 of 67



         Tab           Objection                    Status

             C.        [SEALED] Objection of      This matter is resolved and has been withdrawn [Notice at Docket No. 1507 - filed
                       Speedee Distribution,      September 19, 2018].
                       LLC to Debtors’
                       Statement Regarding
                       Contracts to Be
                       Transferred Pursuant to
                       the Asset Purchase
                       Agreement with Lantern
                       Entertainment LLC
                       [Docket No. 1041 - filed
                       June 18, 2018] [Redacted
                       at Docket No. 1044 - filed
                       June 18, 2018]

             D.        Objection of Potter, Inc.,   This matter has been withdrawn [Docket No. 2107].
                       and Brad Pitt to Debtors’
                       Statement Regarding
                       Contracts to Be
                       Transferred Pursuant to
                       the Asset Purchase
                       Agreement with Lantern
                       Entertainment LLC; and
                       Reservation of Rights
                       [Docket No. 1042 - filed
                       June 18, 2018]




                                                                 2
RLF1 210797468542v.1
                             Case 18-10601-MFW         Doc 2281      Filed 04/09/19   Page 49 of 67



         Tab           Objection                   Status

             B. E.     Objection of Bazelevs       The hearing on this matter has been continued to April 10May 23, 2019 at 110:30
                       U.S., Timur                 a.m. (ET).
                       Bekmambetov, Mirsand
                       Limited, Tengri, Inc. and
                       Mirsand Limited re
                       Executory Nature of
                       Current War Producing
                       Service Agreement and
                       Amendment Thereto
                       [Docket No. 1043 - filed
                       June 18, 2018]

             C. F.     Objection of Bruce Cohen The objection is being held in abeyance pending the appeal at Docket No. 2065.
                       Productions and Bruce
                       Cohen to Debtors’
                       Statement Regarding
                       Contracts to Be
                       Transferred Pursuant to
                       the Asset Purchase
                       Agreement with Lantern
                       Entertainment LLC; and
                       Reservation of Rights
                       [Docket No. 1045 - filed
                       June 18, 2018]




                                                                 3
RLF1 210797468542v.1
                             Case 18-10601-MFW        Doc 2281      Filed 04/09/19   Page 50 of 67



         Tab           Objection                  Status

             D. G.     Objection of Dynamic ‘88 The objection is being held in abeyance pending the appeal at Docket No. 2065.
                       Productions, Inc., George
                       Clooney, Good Lie, Inc.,
                       and Grant Heslov to
                       Debtors’ Statement
                       Regarding Contracts to
                       Be Transferred Pursuant
                       to the Asset Purchase
                       Agreement with Lantern
                       Entertainment LLC; and
                       Reservation of Rights
                       [Docket No. 1046 - filed
                       June 18, 2018]

             E. H.     Objection of 22nd and      The hearing on this matter has been continued to April 10May 23, 2019 at 110:30
                       Indiana Inc. and Bradley   a.m. (ET).
                       Cooper to Debtors’
                       Statement Regarding
                       Contracts to Be
                       Transferred Pursuant to
                       the Asset Purchase
                       Agreement with Lantern
                       Entertainment LLC
                       [Docket No. 1048 - filed
                       June 18, 2018]




                                                                4
RLF1 210797468542v.1
                             Case 18-10601-MFW        Doc 2281      Filed 04/09/19   Page 51 of 67



         Tab           Objection                  Status

             F. I.     Objection of Meryl Streep The objection is being held in abeyance pending the appeal at Docket No. 2065.
                       to Debtors’ Statement
                       Regarding Contracts to
                       Be Transferred Pursuant
                       to the Asset Purchase
                       Agreement with Lantern
                       Entertainment LLC; and
                       Reservation of Rights
                       [Docket No. 1049 - filed
                       June 18, 2018]

             G. J.     Objection of Canal         The objection is being held in abeyance pending the appeal at Docket No. 2065.
                       Productions, Inc. and
                       Robert De Niro to
                       Debtors’ Statement
                       Regarding Contracts to
                       Be Transferred Pursuant
                       to the Asset Purchase
                       Agreement with Lantern
                       Entertainment LLC; and
                       Reservation of Rights
                       [Docket No. 1050 - filed
                       June 18, 2018]




                                                                5
RLF1 210797468542v.1
                             Case 18-10601-MFW        Doc 2281      Filed 04/09/19   Page 52 of 67



         Tab           Objection                  Status

             H. K.     Response and             The objection is being held in abeyance pending the appeal at Docket No. 2065.
                       Reservation of Rights of
                       The Estate of Wes Craven
                       Regarding Debtors’
                       Statement Regarding
                       Contracts to Be
                       Transferred Pursuant to
                       the Asset Purchase
                       Agreement with Lantern
                       Entertainment LLC
                       [Docket No. 1052 - filed
                       June 18, 2018]

             I. L.     Objection of Willie Lump   The objection is being held in abeyance pending the appeal at Docket No. 2065.
                       Lump Enterprises, Inc.,
                       and Bill Murray to
                       Debtors’ Statement
                       Regarding Contracts to
                       Be Transferred Pursuant
                       to the Asset Purchase
                       Agreement with Lantern
                       Entertainment LLC; and
                       Reservation of Rights
                       [Docket No. 1055 - filed
                       June 18, 2018]

             M.        Objection of Cykel Corp.   This matter has been withdrawn [Docket No. 2108].
                       and Jake Gyllenhaal to
                       Debtors’ Statement
                       Regarding Contracts to
                       Be Transferred Pursuant
                       to the Asset Purchase

                                                                6
RLF1 210797468542v.1
                             Case 18-10601-MFW         Doc 2281      Filed 04/09/19   Page 53 of 67



         Tab           Objection                   Status

                       Agreement with Lantern
                       Entertainment LLC; and
                       Reservation of Rights
                       [Docket No. 1057 - filed
                       June 18, 2018]

             J. N.     Objection of Sabjaka        The objection is being held in abeyance pending the appeal at Docket No. 2065.
                       Productions II, Inc., and
                       Julia Roberts to Debtors’
                       Statement Regarding
                       Contracts to Be
                       Transferred Pursuant to
                       the Asset Purchase
                       Agreement with Lantern
                       Entertainment LLC; and
                       Reservation of Rights
                       [Docket No. 1058 - filed
                       June 18, 2018]




                                                                 7
RLF1 210797468542v.1
                             Case 18-10601-MFW        Doc 2281      Filed 04/09/19   Page 54 of 67



         Tab           Objection                  Status

             K. O.     Joinder of Jennifer        The objection is being held in abeyance pending the appeal at Docket No. 2065.
                       Lawrence and Floffin,
                       Inc. to the Objections
                       Filed by (I) Kanzeon
                       Corp. and David O.
                       Russell, (II) 22nd and
                       Indiana Inc. and Bradley
                       Cooper, and (III) Canal
                       Productions, Inc., and
                       Robert De Niro to
                       Debtors’ Statement
                       Regarding Contracts to
                       Be Transferred Pursuant
                       to the Asset Purchase
                       Agreement with Lantern
                       Entertainment LLC; and
                       Reservation of Rights
                       [Docket No. 1059 - filed
                       June 18, 2018]

             P.        Objection of Pink Fox,     This matter has been withdrawn [Docket No. 1062].
                       Inc., and Rachel
                       McAdams to Debtors’
                       Statement Regarding
                       Contracts to Be
                       Transferred Pursuant to
                       the Asset Purchase
                       Agreement with Lantern
                       Entertainment LLC; and
                       Reservation of Rights
                       [Docket No. 1062 - filed


                                                                8
RLF1 210797468542v.1
                             Case 18-10601-MFW        Doc 2281      Filed 04/09/19   Page 55 of 67



         Tab           Objection                  Status

                       June 18, 2018]

             L. Q.     Objection of Donna         The objection is being held in abeyance pending the appeal at Docket No. 2065.
                       Gigliotti to Debtors’
                       Statement Regarding
                       Contracts to Be
                       Transferred Pursuant to
                       the Asset Purchase
                       Agreement with Lantern
                       Entertainment LLC; and
                       Reservation of Rights
                       [Docket No. 1063 - filed
                       June 18, 2018]

             M. R.     Response of Visiona        The hearing on this matter has been continued to April 10May 23, 2019 at 110:30
                       Romantica, Inc. and        a.m. (ET).
                       Quentin Tarantino to
                       Debtors’ Statement
                       Regarding Contracts to
                       Be Transferred Pursuant
                       to the Asset Purchase
                       Agreement with Lantern
                       Entertainment LLC and
                       Reservation of Rights
                       [Docket No. 1064 - filed
                       June 18, 2018]




                                                                9
RLF1 210797468542v.1
                             Case 18-10601-MFW        Doc 2281      Filed 04/09/19   Page 56 of 67



         Tab           Objection                  Status

             N. S.     Response to and            The objection is being held in abeyance pending the appeal at Docket No.
                       Reservation of Rights of   2065.The hearing on this matter has been continued to May 23, 2019 at 10:30 a.m.
                       JCP Enterprises, Inc.,     (ET).
                       New Crime Productions,
                       LLC, Cusack Enterprises,
                       LLC, and John Cusack to
                       Debtors’ Statement
                       Regarding Contracts to
                       Be Transferred Pursuant
                       to the Asset Purchase
                       Agreement with Lantern
                       Entertainment LLC
                       [Docket No. 1065 - filed
                       June 18, 2018]

             O. T.     Objection of Jerry’s       The objection is being held in abeyance pending the appeal at Docket No. 2065.
                       Brother, Inc., and David
                       Zucker to Debtors’
                       Statement Regarding
                       Contracts to Be
                       Transferred Pursuant to
                       the Asset Purchase
                       Agreement with Lantern
                       Entertainment LLC; and
                       Reservation of Rights
                       [Docket No. 1066 - filed
                       June 18, 2018]




                                                               10
RLF1 210797468542v.1
                             Case 18-10601-MFW         Doc 2281      Filed 04/09/19   Page 57 of 67



         Tab           Objection                   Status

             P. U.     Limited Objection and       The hearing on this matter has been continued to April 10May 23, 2019 at 110:30
                       Reservation of Rights of    a.m. (ET).
                       Miramax Film NY, LLC
                       to the Debtors’ Statement
                       Regarding Contracts to
                       Be Transferred Pursuant
                       to the Asset Purchase
                       Agreement with Lantern
                       Entertainment LLC
                       [Docket No. 1067 - filed
                       June 19, 2018]

             Q. V.     Objection of Wang Qin       This matter is partially resolved. The Court entered an order approving a
                       and Wang Hong to the        stipulation attached thereto resolving the matter at Docket No. 1573. The
                       Debtors’ Statement          unresolved portions of this matter have been continued April 10to May 23, 2019
                       Regarding Contracts to      at 110:30 a.m. (ET).
                       Be Transferred Pursuant
                       to the Asset Purchase
                       Agreement with Lantern
                       Entertainment LLC
                       [Docket No. 1231 - filed
                       July 11, 2018]




                                                                11
RLF1 210797468542v.1
                          Case 18-10601-MFW            Doc 2281      Filed 04/09/19    Page 58 of 67



                                                              Exhibit C

         Tab           Objection                     Status

                 A.    Response and              This matter is resolved, subject to the terms set forth in the Stipulation Among
                       Reservation of Rights of the Debtors, Lantern Entertainment LLC and OWN LLC (the “Stipulation”).
                       OWN LLC to Notice of      The Court entered an order approving the Stipulation at Docket No. 2057.
                       Filing of List of Assumed
                       Contracts Pursuant to
                       Sale Order [Docket No.
                       1489 - filed September
                       17, 2018]

                 B.    Response and                  This matter is resolved, subject to the terms set forth in the Stipulation Among
                       Reservation of Rights of      the Debtors, Lantern Entertainment LLC, and Visiona Romantica, Inc. et al.,
                       Visiona Romantica, Inc.,      Regarding the Assumption and Assignment of the Tarantino Agreements (the
                       et al., to Notice of Filing   “Stipulation”). The Court entered an order approving the Stipulation at Docket
                       of List of Assumed            No. 1704.
                       Contracts Pursuant to
                       Sale Order [Docket No.
                       1490 - filed September
                       17, 2018] [Supplemental
                       Response at Docket No.
                       1561 - filed October 3,
                       2018]

                 C.    Response and              The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                       Reservation of Rights of Entertainment LLC) is no longer interested in acquiring the contract(s) subject
                       Plural Jempsa, S.L. in    to objection. Accordingly, the objection is moot.
                       Response to Notice of
                       Filing of List of Assumed
                       Contracts Pursuant to
                       Sale Order [Docket No.
                       1491 - filed September


RLF1 210797468542v.1
                            Case 18-10601-MFW         Doc 2281      Filed 04/09/19    Page 59 of 67



         Tab             Objection                   Status

                         17, 2018]

                 A. D.   Limited Objection of        The hearing on this matter has been continued to April 10May 23, 2019 at
                         Viacom International Inc. 110:30 a.m. (ET).
                         to Notice of Filing of List
                         of Assumed Contracts
                         [Docket No. 1493 - filed
                         September 17, 2018]
                         [Objection and
                         Reservation of Rights at
                         Docket No. 1813 - filed
                         December 4, 2018]

                 E.      Response and                The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                         Reservation of Rights of    Entertainment LLC) has been in discussions with the counterparty and that the
                         Home Box Office, Inc. to    objection has been resolved.
                         Debtors’ Notice of Filing
                         of List of Assumed
                         Contracts Pursuant to
                         Sale Order [Docket No.
                         1494 - filed September
                         17, 2018]

                 F.      Response and                The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                         Reservation of Rights of    Entertainment LLC) has been in discussions with the counterparty and that the
                         Turner Entertainment        objection has been resolved.
                         Networks, Inc. to
                         Debtors’ Notice of Filing
                         of List of Assumed
                         Contracts Pursuant to
                         Sale Order [Docket No.
                         1495 - filed September

                                                                2
RLF1 210797468542v.1
                          Case 18-10601-MFW    Doc 2281    Filed 04/09/19   Page 60 of 67



         Tab           Objection              Status

                       17, 2018]




                                                       3
RLF1 210797468542v.1
                            Case 18-10601-MFW         Doc 2281      Filed 04/09/19    Page 61 of 67



         Tab             Objection                  Status

                 B. G.   Response and                The hearing on this matter has been continued to April 10May 23, 2019 at
                         Reservation of Rights of 110:30 a.m. (ET). Certain of these parties have their portions of the objection
                         Executory Contract          held in abeyance due to the appeal.
                         Counterparties to Notice
                         of Filing of List of
                         Assumed Contracts
                         Pursuant to Sale Order
                         [Docket No. 1496 - filed
                         September 17, 2018]
                         [Bill Murray and Willie
                         Lump Lump Enterprises,
                         Inc., Brad Pitt and Potter,
                         Inc., Bruce Cohen and
                         Bruce Cohen
                         Productions, David O.
                         Russell and Kanzeon
                         Corp., David Zucker and
                         Jerry’s Brother, Inc.,
                         Donna Gigliotti, George
                         Clooney and Dynamic
                         ’88 Productions, Inc.,
                         Grant Heslov and Good
                         Lie, Inc., Jake Gyllenhaal
                         and Cykel Corp., John
                         Cusack, JPC Enterprises,
                         LLC, Cusack Enterprises,
                         LLC, New Crime
                         Productions, LLC, Jon
                         Gordon and Jon Gordon
                         Productions, Inc., Julia
                         Roberts and Sabajka
                         Productions II, Inc.,
                         Lorenzo di Bonaventura
                         and di Bonaventura                      4
RLF1 210797468542v.1
                         Pictures, Inc., Meryl
                         Streep; Peter Chernin and
                         PC Films, Inc., Rachel
                            Case 18-10601-MFW        Doc 2281      Filed 04/09/19   Page 62 of 67



         Tab             Objection                  Status

                 C. H.   Limited Objection of      The hearing on this matter has been continued to April 10, 2019 at 11:30 a.m.
                         Certain Contract          (ET).The objection is being held in abeyance pending the appeal at Docket No.
                         Counterparties to         2065.
                         Debtors’ Notice of Filing
                         of List of Assumed
                         Contracts Pursuant to
                         Sale Order and
                         Reservation of Rights
                         [Docket No. 1497 - filed
                         September 17, 2018]
                         [Wang Qin, Wang Hong,
                         Vertigo Prime Inc., Good
                         Fear Film, Inc., Roy Lee,
                         Chris Bender, 22nd and
                         Indiana Inc., Bradley
                         Cooper, Fade to Black
                         Productions, Inc., Tom
                         Ford, Outerbanks
                         Entertainment, Inc.,
                         Kevin Williamson, Music
                         For the People and Mark
                         Wahlberg]




                                                               5
RLF1 210797468542v.1
                            Case 18-10601-MFW         Doc 2281      Filed 04/09/19     Page 63 of 67



         Tab             Objection                   Status

                 D. I.   Objection of Jon Gordon The objection is being held in abeyance pending the appeal at Docket No.
                         and Jon Gordon              2065.
                         Productions, Inc. to
                         Notice of Filing of List of
                         Assumed Contracts
                         Pursuant to Sale Order;
                         and Reservation of
                         Rights [Docket No. 1498
                         - filed September 17,
                         2018]

                 J.      Response and              The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                         Reservation of Rights of Entertainment LLC) is no longer interested in acquiring the contract(s) subject
                         Wanda Pictures (Hong      to objection. Accordingly, the objection is moot.
                         Kong) Co., Ltd. to Notice
                         of Filing of List of
                         Assumed Contracts
                         Pursuant to Sale Order
                         [Docket No. 1499 - filed
                         September 17, 2018]

                 K.      Response and                The Debtors understand that Spyglass Media Group, LLC (f/k/a Lantern
                         Reservation of Rights of    Entertainment LLC) has been in discussions with the counterparty and that
                         Brett Matthews to           Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) is not
                         Debtors’ Notice of Filing   interested in acquiring the contract(s) subject to objection. Accordingly, by
                         of List of Assumed          agreement of the Debtors, Spyglass Media Group, LLC (f/k/a Lantern
                         Contracts Pursuant to       Entertainment LLC), and the counterparty, the objection is moot and shall be
                         Sale Order [Docket No.      deemed withdrawn.
                         1500 - filed September
                         17, 2018]



                                                                6
RLF1 210797468542v.1
                            Case 18-10601-MFW         Doc 2281      Filed 04/09/19    Page 64 of 67



         Tab             Objection                   Status

                 E. L.   Objection of Executory      The hearing on this matter has been continued to April 10, 2019 at 11:30 a.m.
                         Contract Counterparties     (ET).The objection is being held in abeyance pending the appeal at Docket No.
                         to Supplemental Notice      2065.
                         of Filing of List of
                         Assumed Contracts
                         Pursuant to Sale Order
                         [D.I. 1695]; and
                         Reservation of Rights
                         [Docket No. 1769 - filed
                         November 26, 2018]
                         [Bruce Cohen, Bruce
                         Cohen Productions,
                         Robert De Niro, Canal
                         Productions, Inc., Donna,
                         Gigliotti, David Zucker,
                         Jerry’s Brother, Inc.,
                         David O. Russell,
                         Kanzeon Corp., Bill
                         Murray, Willie Lump
                         Lump Enterprises, Inc.,
                         Julia Roberts, Sabajka
                         Productions II, Inc., and
                         Meryl Streep]




                                                                7
RLF1 210797468542v.1
                            Case 18-10601-MFW         Doc 2281      Filed 04/09/19   Page 65 of 67



         Tab             Objection                  Status

                 F. M.   Limited Objection of        The hearing on this matter has been continued to April 10May 23, 2019 at
                         Viacom International Inc. 110:30 a.m. (ET).
                         to Notice of Filing of List
                         of Assumed Contracts
                         [Docket No. 1772 - filed
                         November 26, 2018];
                         Objection and
                         Reservation of Rights of
                         Viacom International Inc.
                         and its Controlled
                         Affiliates to
                         Supplemental Notice of
                         Filing of List of Assumed
                         Contracts [Docket No.
                         1812- filed December 4,
                         2018]

                 G. N.   Objection of Stephen        The hearing on this matter has been continued to April 10May 23, 2019 at
                         King to Supplemental        110:30 a.m. (ET).
                         Notice of Filing of List of
                         Assumed Contracts
                         Pursuant to Sale Order
                         [Docket No. 1808 - filed
                         December 4, 2018]




                                                                8
RLF1 210797468542v.1
                            Case 18-10601-MFW        Doc 2281      Filed 04/09/19    Page 66 of 67



         Tab             Objection                  Status

                 H. O.   Objection of Interested    The hearing on this matter has been continued to the special purpose hearing
                         Party Studiocanal S.A.S.   scheduled for April 2, 2019 at 2:00 p.m. (ET).May 23, 2019 at 10:30 a.m. (ET),
                         to Assumption and          and any further adjournment will be agreed upon by Studiocanal and Spyglass
                         Assignment of Executory    Media Group, LLC (f/k/a Lantern Entertainment LLC).
                         Contract, and
                         Reservation of Rights
                         [Docket No. 1814 - filed
                         December 4, 2018]
                         [Declaration at Docket
                         No. 1815 - filed
                         December 4, 2018;
                         SEALED Exhibit A at
                         Docket No. 1816 - filed
                         December 4, 2018]

                 P.      The Official Committee    This matter has been overruled [Order at Docket No. 2165].
                         of Unsecured Creditors’
                         (I) Objection to
                         Supplemental Notice of
                         Filing of List of Assumed
                         Contracts Pursuant to
                         Sale Order and (B)
                         Joinder to the Motion of
                         Executory Contract
                         Counterparties for Order
                         Confirming That
                         Counterparties’
                         Agreements Have Been
                         Designated By Lantern
                         for Assumption and
                         Assignment [Docket No.
                         1771 - filed November

                                                               9
RLF1 210797468542v.1
                          Case 18-10601-MFW        Doc 2281     Filed 04/09/19   Page 67 of 67



         Tab           Objection                 Status

                       26, 2018]

                 Q.    Joinder of Opus Bank to This matter has been overruled [Order at Docket No. 2165].
                       the Official Committee of
                       Unsecured Creditors’ (I)
                       Objection to
                       Supplemental Notice of
                       Filing of List of Assumed
                       Contracts Pursuant to
                       Sale Order and (B)
                       Joinder to the Motion of
                       Executory Contract
                       Counterparties for Order
                       Confirming That
                       Counterparties’
                       Agreements Have Been
                       Designated By Lantern
                       for Assumption and
                       Assignment [Docket No.
                       1843 - filed December
                       12, 2018]




                                                           10
RLF1 210797468542v.1
